EXHIBIT 10.48

LEASE

 

Landlord:

 

Britannia Pointe Grand Limited Partnership

 

 

 

Tenant:

 

Exelixis, Inc.

 

 

 

Date:

 

May 24, 2001

 

TABLE OF CONTENTS

 

1.  PROPERTY

 

 

 

 

 

1.1  Lease of Building and Property.

 

 

 

 

 

1.2  Landlord’s Reserved Rights.

 

 

 

 

2.  TERM

 

 

 

 

 

2.1  Term.

 

 

 

 

 

2.2  Early Possession.

 

 

 

 

 

2.3  Condition of Premises; Landlord’s Work.

 

 

 

 

 

2.4  Acknowledgement Of Commencement Date.

 

 

 

 

 

2.5  Holding Over.

 

 

 

 

 

2.6  Option To Extend Term.

 

 

 

 

3.  RENTAL

 

 

 

 

 

3.1  Minimum Rental.

 

 

 

 

 

(a)  Rental Amounts

 

 

 

 

 

(b) Rental Amounts During First Extended Term

 

 

 

 

 

(c)  Rental Amounts During Second Extended Term

 

 

 

 

 

3.2  Late Charge.

 

 

 

 

4.  [Omitted.]

 

 

 

 

5.  [Omitted.]

 

 

 

 

6.  TAXES

 

 

 

 

 

6.1  Personal Property.

 

 

 

 

 

6.2  Real Property.

 

 

 

 

7.  OPERATING EXPENSES

 

 

 

 

 

7.1  Payment of Operating Expenses.

 

 

 

 

 

7.2  Definition Of Operating Expenses.

 

 

 

 

 

7.3  Determination Of Operating Expenses

 

 

1

--------------------------------------------------------------------------------


 

 

7.4  Final Accounting For Lease Year

 

 

 

 

 

7.5  Proration.

 

 

 

 

8.  UTILITIES

 

 

 

 

 

8.1  Payment.

 

 

 

 

 

8.2  Interruption.

 

 

 

 

9.  ALTERATIONS; SIGNS

 

 

 

 

 

9.1  Right To Make Alterations.

 

 

 

 

 

9.2  Title To Alterations.

 

 

 

 

 

9.3  Tenant Fixtures.

 

 

 

 

 

9.4  No Liens.

 

 

 

 

 

9.5 Signs.

 

 

 

 

10.  MAINTENANCE AND REPAIRS

 

 

 

 

 

10.1  Landlord’s Work.

 

 

 

 

 

10.2  Tenant’s Obligation For Maintenance.

 

 

 

 

 

(a)  Good Order, Condition And Repair

 

 

 

 

 

(b)  Landlord’s Remedy

 

 

 

 

 

(c)  Condition Upon Surrender

 

 

 

 

11.  USE OF PROPERTY

 

 

 

 

 

11.1  Permitted Use.

 

 

 

 

 

11.2  [Omitted.]

 

 

 

 

 

11.3  No Nuisance.

 

 

 

 

 

11.4  Compliance With Laws.

 

 

 

 

 

11.5  Liquidation Sales.

 

 

 

 

 

11.6  Environmental Matters.

 

 

 

 

12.  INSURANCE AND INDEMNITY

 

 

 

 

 

12.1  Insurance.

 

 

 

 

 

12.2  Quality Of Policies And Certificates.

 

 

 

 

 

12.3  Workers’ Compensation.

 

 

 

 

 

12.4  Waiver Of Subrogation.

 

 

 

 

 

12.5  Increase In Premiums.

 

 

 

 

 

12.6  Indemnification.

 

 

 

 

 

12.7  Blanket Policy.

 

 

 

 

13.  SUBLEASE AND ASSIGNMENT

 

 

 

 

 

13.1  Assignment And Sublease Of Building.

 

 

2

--------------------------------------------------------------------------------


 

 

13.2  Rights Of Landlord.

 

 

 

 

14.  RIGHT OF ENTRY AND QUIET ENJOYMENT

 

 

 

 

 

14.1  Right Of Entry.

 

 

 

 

 

14.2  Quiet Enjoyment.

 

 

 

 

15.  CASUALTY AND TAKING

 

 

 

 

 

15.1 Damage or Destruction.

 

 

 

 

 

15.2  Condemnation.

 

 

 

 

 

15.3  Reservation Of Compensation.

 

 

 

 

 

15.4  Restoration Of Improvements.

 

 

 

 

16.  DEFAULT

 

 

 

 

 

16.1  Events Of Default.

 

 

 

 

 

(a)  [Omitted.]

 

 

 

 

 

(b)  Nonpayment.

 

 

 

 

 

(c)  Other Obligations.

 

 

 

 

 

(d)  General Assignment

 

 

 

 

 

(e)  Bankruptcy

 

 

 

 

 

(f)  Receivership

 

 

 

 

 

(g)  Attachment

 

 

 

 

 

(h)  Insolvency

 

 

 

 

 

(i) Cross-Default

 

 

 

 

 

16.2  Remedies Upon Tenant’s Default.

 

 

 

 

 

16.3  Remedies Cumulative.

 

 

 

 

17.  SUBORDINATION, ATTORNMENT AND SALE

 

 

 

 

 

17.1  Subordination To Mortgage.

 

 

 

 

 

17.2  Sale Of Landlord’s Interest.

 

 

 

 

 

17.3  Estoppel Certificates.

 

 

 

 

 

17.4  Subordination to CC&R’s.

 

 

 

 

 

17.5 Mortgagee Protection

 

 

 

 

18.  SECURITY

 

 

 

 

 

18.1  Deposit

 

 

 

 

19.  MISCELLANEOUS

 

 

 

 

 

19.1  Notices.

 

 

 

 

 

19.2  Successors And Assigns.

 

 

 

 

 

19.3  No Waiver.

 

 

3

--------------------------------------------------------------------------------


 

 

19.4  Severability.

 

 

 

 

 

19.5  Litigation Between Parties.

 

 

 

 

 

19.6  Surrender.

 

 

 

 

 

19.7  Interpretation.

 

 

 

 

 

19.8  Entire Agreement.

 

 

 

 

 

19.9  Governing Law.

 

 

 

 

 

19.10 No Partnership.

 

 

 

 

 

19.11  Financial Information.

 

 

 

 

 

19.12  Costs.

 

 

 

 

 

19.13  Time.

 

 

 

 

 

19.14  Rules And Regulations.

 

 

 

 

 

19.15  Brokers.

 

 

 

 

 

19.16  Memorandum Of Lease.

 

 

 

 

 

19.17  Corporate Authority.

 

 

 

 

 

19.18 Execution and Delivery.

 

 

 

 

 

19.19  Survival.

 

 

 

 

 

19.20 Parking

 

 

EXHIBITS

 

EXHIBIT A

 

Real Property Description

 

 

 

EXHIBIT B

 

Site Plan

 

 

 

EXHIBIT C

 

Improvements and Equipment to be Left by Existing Tenant

 

 

 

EXHIBIT D

 

Acknowledgement of Commencement Date

 

LEASE

 

THIS LEASE (“Lease”) is made and entered into as of May 24, 2001, by and between
BRITANNIA POINTE GRAND LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and EXELIXIS, INC., a Delaware corporation (“Tenant”).

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                                                                                                                                                                                                                                                                               
PROPERTY

 

1.1                                                                                
Lease of Building and Property.

 

(a)                                  Landlord leases to Tenant and Tenant hires
and leases from Landlord, on the terms, covenants and conditions hereinafter set
forth, the two-story office and laboratory building which is located on the real
property described in Exhibit A attached hereto (the “Property”), is commonly
known as 240 East Grand Avenue, South San Francisco, contains approximately
60,967 square feet and is presently occupied by Rigel, Inc. (“Rigel”) as tenant
(the “Building”).  The location of the Building on the Property is depicted on
the site plan attached hereto as Exhibit B (the “Site Plan”).  The Property is
part of the Britannia Pointe Grand Business Park (the “Center”) at East Grand
Avenue and Harbor Way in the City of South San

 

4

--------------------------------------------------------------------------------


 

Francisco, County of San Mateo, State of California.  The Building and related
improvements presently existing on the Property are sometimes referred to
collectively herein as the “Improvements.”  The parking areas, driveways,
sidewalks, landscaped areas and other portions of the Center that lie outside
the exterior walls of the buildings now or hereafter existing from time to time
in the Center, as depicted in the Site Plan and as hereafter modified by
Landlord from time to time in accordance with the provisions of this Lease, are
sometimes referred to herein as the “Common Areas.”  Tenant already leases two
other buildings in the Center from Landlord pursuant to a Build-to-Suit Lease
dated May 12, 1999, as amended by a First Amendment to Build-to-Suit Lease dated
March 29, 2000, a Second Amendment to Build-to-Suit Lease dated January 31, 2001
and a Third Amendment to Build-to-Suit Lease dated May 24, 2001 (as amended, the
“Existing Lease”); the location of those two buildings (the “Existing
Buildings”) is also depicted in the Site Plan.

 

(b)                                 As an appurtenance to Tenant’s leasing of
the Building pursuant to Section 1.1(a), Landlord hereby grants to Tenant, for
the benefit of Tenant and its employees, suppliers, shippers, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, (i) those portions of the Common Areas
improved from time to time for use as parking areas, driveways, sidewalks,
landscaped areas, or for other common purposes, and (ii) all access easements
and similar rights and privileges relating to or appurtenant to the Property and
created or existing from time to time under any access easement agreements,
declarations of covenants, conditions and restrictions, or other written
agreements now or hereafter of record with respect to the Property, subject
however to any limitations applicable to such rights and privileges under
applicable law, under this Lease and/or under the written agreements creating
such rights and privileges.

 

1.2                                                                                
Landlord’s Reserved Rights.  To the extent reasonably necessary to permit
Landlord to exercise any rights of Landlord and discharge any obligations of
Landlord under this Lease, Landlord shall have, in addition to the right of
entry set forth in Section 16.1 hereof, the following rights:  (i) to make
changes to the Common Areas, including, without limitation, changes in the
location, size or shape of any portion of the Common Areas, and to relocate
parking spaces on the Property and in the Common Areas (but not materially
decrease the number of such parking spaces in areas of the Property generally
adjacent to the Building); (ii) to close temporarily any of the Common Areas for
maintenance or other reasonable purposes, provided that reasonable parking and
reasonable access to the Building remain available; (iii) to construct, alter or
add to other buildings and Common Area improvements on the Property (including,
but not limited to, construction of site improvements, buildings and Common Area
improvements on portions of the Property and/or on adjacent properties owned by
Landlord from time to time); (iv) to build in areas adjacent to the Property and
to add such areas to the Property or operate such areas, for maintenance,
access, parking and other purposes, on an integrated basis with the Property;
(v) to use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Property or any portion thereof or to any adjacent
properties owned by Landlord from time to time; and (vi) to do and perform such
other acts with respect to the Common Areas and the Property as may be necessary
or appropriate; provided, however, that notwithstanding anything to the contrary
in this Section 1.2, Landlord’s exercise of its rights hereunder shall not cause
any material diminution of Tenant’s rights, nor any material increase of
Tenant’s obligations, under this Lease or with respect to the Improvements.

 

2.                                                                                                                                                                                                                                                                                             
TERM

 

2.1                                                                                
Term.

 

(a)                                  The term of this Lease shall commence on
the date (the “Commencement Date”) on which Landlord delivers possession of the
Building to Tenant with Rigel having vacated the Building and with Landlord’s
written, correct, good faith certification to Tenant that to the best of
Landlord’s knowledge, Landlord has completed Landlord’s Work pursuant to
Section 2.3(a) hereof, and shall end, unless sooner terminated or extended as
hereinafter provided, on May 15, 2017 (the “Termination Date”), which is also
the date on which the initial term of the Existing Lease terminates in
accordance with the terms of the Existing Lease.  Tenant’s minimum rental and
Operating Expense obligations with respect to the Building shall begin on the
date (the “Rent Commencement Date”) which is fifteen (15) days after the

 

5

--------------------------------------------------------------------------------


 

 

Commencement Date.  The parties presently estimate that the Rent Commencement
Date will occur on approximately February 1, 2003.

(b)                                 Notwithstanding the provisions of
Section 2.1(a), Tenant acknowledges that Landlord’s ability to deliver the
Building to Tenant free of Rigel’s rights under its existing lease of the
Building is dependent upon the actual construction and completion of new
buildings to be constructed for occupancy by Rigel in the Britannia Oyster Point
development in South San Francisco, pursuant to a Build-to-Suit Lease dated
May 16, 2001 between Slough BTC, LLC and Rigel, and Tenant agrees that Landlord
shall have no liability to Tenant for any damages caused by any delay in
Landlord’s completion of Landlord’s Work and delivery of the Building to Tenant
as a result of any circumstances beyond Landlord’s reasonable control, including
(but not limited to) any failure or inability of Slough BTC, LLC and/or Rigel to
complete the construction of their respective portions of such new buildings
and/or any failure or inability of Rigel to move into such new buildings in a
timely manner, nor shall any such delay affect the validity of this Lease or the
obligations of Tenant hereunder.  Notwithstanding any other provisions of this
Lease, however, if for any reason the Commencement Date has not occurred by
December 31, 2003, then Tenant shall have the right to terminate this Lease by
written notice to Landlord at any time prior to Landlord’s satisfaction of the
conditions necessary to establish the Commencement Date hereunder.

 

(c)                                  This Lease is conditional upon Landlord’s
receipt and delivery to Tenant, no later than sixty (60) days after the date
hereof (provided that Landlord shall have the right to extend such period for up
to an additional thirty (30) days in order to continue pursuing receipt of the
approval required hereunder if not received within such initial 60-day period),
of written approval by Landlord’s lender, The Northwestern Mutual Life Insurance
Company, of (i) the Lease Termination Agreement between Landlord and Rigel with
respect to Rigel’s existing lease of the Building and (ii) the material terms of
this Lease.  Landlord agrees to use its best efforts to obtain such written
agreement promptly following mutual execution of this Lease.

 

2.2                                                                                
Early Possession.  If Landlord, in its sole discretion, permits Tenant to have
access to or possession of the Building after the Building has been vacated by
Rigel but prior to the completion of Landlord’s Work, for the purpose of
installing fixtures and furniture, laboratory equipment, computer equipment,
telephone equipment, low voltage data wiring and personal property and other
similar work preparatory to the commencement of Tenant’s business in the
Building, such early access and possession shall be subject to and upon all of
the terms and conditions of this Lease (including, but not limited to,
conditions relating to the maintenance of required insurance), except that
Tenant shall have no obligation to pay minimum rental or Operating Expenses for
any period prior to the Rent Commencement Date as determined under Section 2.1;
such early possession shall not advance or otherwise affect the Rent
Commencement Date or the Termination Date determined under Section 2.1.  Tenant
shall not interfere with or delay Landlord’s contractors by any such early
access or possession under this Section 2.2, shall coordinate and cooperate with
Landlord and its contractors to minimize any interference or delay with respect
to the completion of Landlord’s Work, and shall indemnify, defend and hold
harmless Landlord and its agents and employees from and against any and all
claims, demands, liabilities, actions, losses, costs and expenses, including
(but not limited to) reasonable attorneys’ fees, arising out of or in connection
with Tenant’s early entry upon any portion of the Building hereunder.

 

2.3                                                                                
Condition of Premises; Landlord’s Work.

 

(a)                                  Promptly following the surrender of the
Building by Rigel upon termination of its existing lease of the Building,
Landlord shall, at Landlord’s sole cost and expense, (i) replace all defective
and/or stained ceiling and floor tiles in the Building, (ii) perform all work
necessary to place the electrical, HVAC, plumbing and other existing systems in
the Building in good working order and to place the Building and Improvements
therein in compliance with all applicable building codes, and (iii) cause the
Building to be in broom-clean condition and free of debris (collectively,
“Landlord’s Work”).  Except to the extent of Landlord’s obligations expressly
set forth in this Section 2.3, Tenant acknowledges that it will accept and
occupy the Building in “AS IS” condition as the Building exists on the date
possession is surrendered by Rigel, and Landlord shall have no other obligation
to improve, repair or prepare the Building for occupancy by Tenant.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Landlord warrants to Tenant that on the
Commencement Date, the electrical, HVAC, plumbing and other existing systems in
the Building shall be in good working order and that the Building and
Improvements shall be in compliance with all applicable building codes,
regulations and ordinances in effect on the Commencement Date.  If this warranty
is violated in any respect, or if Landlord has failed in any other way to
complete the performance of Landlord’s Work as described above by the
Commencement Date, then it shall be the obligation of Landlord, after receipt of
written notice from Tenant setting forth with specificity the nature of the
violation or failure of performance, to promptly, at Landlord’s sole cost,
correct the condition(s) constituting such violation or failure of performance. 
Tenant’s failure to give such written notice to Landlord within ninety (90) days
after the Commencement Date shall give rise to a conclusive presumption that
Landlord has complied with all Landlord’s obligations under this Section 2.3 and
that there has been no violation of Landlord’s warranty hereunder or failure of
performance with respect to Landlord’s Work, even with respect to latent defects
(if any).  TENANT ACKNOWLEDGES THAT THE WARRANTY CONTAINED IN THIS SECTION IS IN
LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PHYSICAL
CONDITION OF THE BUILDING AND IMPROVEMENTS AND THAT LANDLORD MAKES NO OTHER
WARRANTIES EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE.  Without limiting the
generality of the foregoing, Tenant acknowledges that except as expressly set
forth in this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty as to the present or future suitability of the
Building or Improvements for the conduct of Tenant’s business or proposed
business thereon.

 

(c)                                  Landlord and Tenant shall each use their
respective best efforts to schedule and participate in, and to cause Rigel to
participate in, a mutual walk-through of the Building within thirty (30) days
after the date hereof, with the objective of promptly thereafter arriving at a
list mutually approved by Landlord, Tenant and Rigel describing all material
fixtures, trade fixtures, equipment (if any) and tenant improvements to be left
in place in the Building by Rigel upon Rigel’s surrender of the Building,
including (but not limited to) all attached fume hoods and lab benches.  A copy
of such list, when mutually executed by Landlord, Tenant and Rigel, shall be
deemed to be attached hereto as Exhibit C and incorporated herein by this
reference.  Landlord shall have no obligation to enforce Rigel’s obligation to
leave such items in place in the Building, but shall, upon written request by
Tenant, assign to Tenant for enforcement by Tenant, in Tenant’s sole discretion,
any rights and/or claims of Landlord against Rigel, under such written agreement
and/or under Rigel’s existing lease of the Building, with respect to the
condition in which Rigel is required to leave the Building, including (but not
limited to) the leaving of the specified items in place in the Building.

 

2.4                                                                                
Acknowledgement Of Commencement Date.  Promptly following the Commencement Date,
Landlord and Tenant shall execute a written acknowledgement of the Commencement
Date, Rent Commencement Date, Termination Date and related matters,
substantially in the form attached hereto as Exhibit D (with appropriate
insertions), which acknowledgement shall be deemed to be incorporated herein by
this reference.  Notwithstanding the foregoing requirement, the failure of
either party to execute any such written acknowledgement shall not affect the
determination of the Commencement Date, Rent Commencement Date, Termination Date
and related matters in accordance with the provisions of this Lease.

 

2.5                                                                                
Holding Over.  If Tenant holds possession of the Property or any portion thereof
after the term of this Lease with Landlord’s written consent, then except as
otherwise specified in such consent, Tenant shall become a tenant from month to
month at one hundred ten percent (110%) of the rental and otherwise upon the
terms herein specified for the period immediately prior to such holding over and
shall continue in such status until the tenancy is terminated by either party
upon not less than thirty (30) days prior written notice.  If Tenant holds
possession of the Property or any portion thereof after the term of this Lease
without Landlord’s written consent, then Landlord in its sole discretion may
elect (by written notice to Tenant) to have Tenant become a tenant either from
month to month or at will, at one hundred fifty percent (150%) of the rental
(prorated on a daily basis for an at-will tenancy, if applicable) and otherwise
upon the terms herein specified for the period immediately prior to such holding
over, or may elect to pursue any and all legal remedies available to Landlord
under applicable law with respect to such unconsented holding over by Tenant. 
Tenant shall indemnify and hold

 

7

--------------------------------------------------------------------------------


 

Landlord harmless from any loss, damage, claim, liability, cost or expense
(including reasonable attorneys’ fees) resulting from any delay by Tenant in
surrendering the Property or any portion thereof (except to the extent such
delay is with Landlord’s prior written consent), including but not limited to
any claims made by a succeeding tenant by reason of such delay.  Acceptance of
rent by Landlord following expiration or termination of this Lease shall not
constitute a renewal of this Lease.

 

2.6                                                                                
Option To Extend Term.  Tenant shall have the option to extend the term of this
Lease, at the minimum rental set forth in Section 3.1(b) and (c) and otherwise
upon all the terms and provisions set forth herein with respect to the initial
term of this Lease, for up to two (2) additional periods of five (5) years each,
the first commencing upon the expiration of the initial term hereof and the
second commencing upon the expiration of the first extended term, if any. 
Exercise of such option with respect to the first such extended term shall be by
written notice to Landlord at least twelve (12) months prior to the expiration
of the initial term hereof; exercise of such option with respect to the second
extended term, if the first extension option has been duly exercised, shall be
by like written notice to Landlord at least twelve (12) months prior to the
expiration of the first extended term hereof.  If Tenant is in default
hereunder, beyond any applicable notice and cure periods, on the date of such
notice or on the date any extended term is to commence, then the exercise of the
option shall be of no force or effect, the extended term shall not commence and
this Lease shall expire at the end of the then current term hereof (or at such
earlier time as Landlord may elect pursuant to the default provisions of this
Lease).  If Tenant properly exercises one or more extension options under this
Section, then all references in this Lease (other than in this Section 2.6) to
the “term” of this Lease shall be construed to include the extension term(s)
thus elected by Tenant.  Except as expressly set forth in this Section 2.6,
Tenant shall have no right to extend the term of this Lease beyond its
prescribed term.

 

3.                                                                                                                                                                                                                                                                                      
RENTAL

 

3.1                                                                                
Minimum Rental.

 

(a)                                                                                 
Rental Amounts.  Tenant shall pay to Landlord as minimum rental for the
Building, in advance, without deduction, offset, notice or demand, on or before
the Commencement Date (i.e., the date on which possession of the Building is
tendered to Tenant, although the first such payment shall be applied to the
rental period which begins thereafter on the Rent Commencement Date) and on or
before the first day of each subsequent calendar month of the initial term of
this Lease, the following amounts per month (with the counting of such months to
begin on and as of the Rent Commencement Date):

 

Months

 

Monthly Minimum Rental

 

 

 

 

 

001 - 012

 

$ 259,109.75  ($ 4.2500/sq ft

)

013 - 024

 

269,474.14  ($ 4.4200/sq ft

)

025 - 036

 

280,253.11  ($ 4.5968/sq ft

)

037 - 048

 

291,463.23  ($ 4.7807/sq ft

)

049 - 060

 

303,121.76  ($ 4.9719/sq ft

)

061 - 072

 

315,246.63  ($ 5.1708/sq ft

)

073 - 084

 

327,856.49  ($ 5.3776/sq ft

)

085 - 096

 

340,970.75  ($ 5.5927/sq ft

)

097 - 108

 

354,609.58  ($ 5.8164/sq ft

)

109 - 120

 

368,793.97  ($ 6.0491/sq ft

)

121 - 132

 

383,545.73  ($ 6.2910/sq ft

)

133 - 144

 

398,887.56  ($ 6.5427/sq ft

)

145 - 156

 

414,843.06  ($ 6.8044/sq ft

)

157 - 168

 

431,436.78  ($ 7.0766/sq ft

)

169 - 180

 

448,694.25  ($ 7.3596/sq ft

)

181 - 192 (as applicable)

 

466,642.02  ($ 7.6540/sq ft

)

193 - 204 (if applicable)

 

485,307.70  ($ 7.9602/sq ft

)

 

8

--------------------------------------------------------------------------------


 

If the obligation to pay minimum rental hereunder commences on other than the
first day of a calendar month or if the term of this Lease terminates on other
than the last day of a calendar month, the minimum rental for such first or last
month of the term of this Lease, as the case may be, shall be prorated based on
the number of days the term of this Lease is in effect during such month.  If an
increase in minimum rental becomes effective on a day other than the first day
of a calendar month, the minimum rental for that month shall be the sum of the
two applicable rates, each prorated for the portion of the month during which
such rate is in effect.

 

(b)                                 Rental Amounts During First Extended Term. 
If Tenant properly exercises its right to extend the term of this Lease pursuant
to Section 2.6 hereof, the minimum rental during the first year of the first
extended term shall be equal to ninety percent (90%) of the fair market rental
value of the Building (as defined below), determined as of the commencement of
such extended term in accordance with this paragraph, and during each subsequent
year of the first extended term shall be equal to one hundred three percent
(103%) of the minimum rental in effect during the immediately preceding year of
such extended term.  Upon Landlord’s receipt of a proper notice of Tenant’s
exercise of its option to extend the term of this Lease, the parties shall have
sixty (60) days in which to agree on the initial fair market rental for the
Building at the commencement of the first extended term for the uses permitted
hereunder.  If the parties agree on such initial fair market rental, they shall
execute an amendment to this Lease stating the amount of the applicable minimum
monthly rental (including the indexed amounts applicable during subsequent years
of the first extended term as described above).  If the parties are unable to
agree on such rental within such sixty (60) day period, then within fifteen (15)
days after the expiration of such period each party, at its cost and by giving
notice to the other party, shall appoint a real estate appraiser with at least
five (5) years experience appraising similar commercial properties in
northeastern San Mateo County to appraise and set the initial fair market rental
for the Building at the commencement of the first extended term in accordance
with the provisions of this Section 3.1(b).  If either party fails to appoint an
appraiser within the allotted time, the single appraiser appointed by the other
party shall be the sole appraiser.  If an appraiser is appointed by each party
and the two appraisers so appointed are unable to agree upon an initial fair
market rental within thirty (30) days after the appointment of the second, the
two appraisers shall appoint a third similarly qualified appraiser within ten
(10) days after expiration of such 30-day period; if they are unable to agree
upon a third appraiser, then either party may, upon not less than five (5) days
notice to the other party, apply to the Presiding Judge of the San Mateo County
Superior Court for the appointment of a third qualified appraiser.  Each party
shall bear its own legal fees in connection with appointment of the third
appraiser and shall bear one-half of any other costs of appointment of the third
appraiser and of such third appraiser’s fee.  The third appraiser, however
selected, shall be a person who has not previously acted for either party in any
capacity.  Within thirty (30) days after the appointment of the third appraiser,
a majority of the three appraisers shall set the initial fair market rental for
the first extended term and shall so notify the parties.  If a majority are
unable to agree within the allotted time, the three appraised initial fair
market rentals shall be added together and divided by three and the resulting
quotient shall be the initial fair market rental for the first extended term,
which determination shall be binding on the parties and shall be enforceable in
any further proceedings relating to this Lease.  For purposes of this
Section 3.1(b), the “fair market rental” of the Building shall be determined
with reference to the then prevailing market rental rates for properties in the
City of South San Francisco with shell and office, laboratory and research and
development improvements and site (common area) improvements comparable to those
then existing in the Building and on the Property, taking into account for such
determination all tenant improvements constructed at Landlord’s expense and paid
for by Landlord or by Tenant through additional rent (including, but not limited
to, all fixtures, equipment and laboratory improvements in place in the Building
on the Commencement Date), but excluding from such determination any alterations
or improvements constructed by Tenant at its sole expense after the Commencement
Date.

 

(c)                                  Rental Amounts During Second Extended
Term.  If Tenant properly exercises its right to a second extended term of this
Lease pursuant to Section 2.6 hereof, the minimum rental during such second
extended term shall be determined in the same manner provided in the preceding
paragraph for the first extended term (including the indexation provision for
years after the first year of such second extended term), except that the
determination shall be made as of the commencement of the second extended term.

 

9

--------------------------------------------------------------------------------


 

3.2                                                                                
Late Charge.  If Tenant fails to pay when due rental or other amounts due
Landlord hereunder, such unpaid amounts shall bear interest for the benefit of
Landlord at a rate equal to the lesser of fifteen percent (15%) per annum or the
maximum rate permitted by law, from the date due to the date of payment.  In
addition to such interest, Tenant shall pay to Landlord a late charge in an
amount equal to six percent (6%) of any installment of minimum rental and any
other amounts due Landlord if not paid in full on or before the fifth (5th) day
after such rental or other amount is due.  Tenant acknowledges that late payment
by Tenant to Landlord of rental or other amounts due hereunder will cause
Landlord to incur costs not contemplated by this Lease, including, without
limitation, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any loan relating to the Property.  Tenant
further acknowledges that it is extremely difficult and impractical to fix the
exact amount of such costs and that the late charge set forth in this
Section 3.2 represents a fair and reasonable estimate thereof.  Acceptance of
any late charge by Landlord shall not constitute a waiver of Tenant’s default
with respect to overdue rental or other amounts, nor shall such acceptance
prevent Landlord from exercising any other rights and remedies available to it. 
Acceptance of rent or other payments by Landlord shall not constitute a waiver
of late charges or interest accrued with respect to such rent or other payments
or any prior installments thereof, nor of any other defaults by Tenant, whether
monetary or non-monetary in nature, remaining uncured at the time of such
acceptance of rent or other payments.

 

4.                                       [Omitted.]

 

5.                                       [Omitted.]

 

6.                                                                                                                                                                                                                                                                                          
TAXES

 

6.1                                                                                
Personal Property.  Tenant shall be responsible for and shall pay prior to
delinquency all taxes and assessments levied against or by reason of (a) any and
all alterations, additions and items installed or placed on or in the Building
and taxed as personal property rather than as real property, and/or (b) all
personal property, trade fixtures and other property placed by Tenant on or
about the Property.  Upon request by Landlord, Tenant shall furnish Landlord
with satisfactory evidence of Tenant’s payment thereof.  If at any time during
the term of this Lease any of said alterations, additions or personal property,
whether or not belonging to Tenant, shall be taxed or assessed as part of the
Property, then such tax or assessment shall be paid by Tenant to Landlord within
fifteen (15) days after presentation by Landlord of copies of the tax bills in
which such taxes and assessments are included and shall, for the purposes of
this Lease, be deemed to be personal property taxes or assessments under this
Section 6.1.

 

6.2                                                                                
Real Property.  To the extent any real property taxes and assessments on the
Property (including, but not limited to, the Improvements or any portion
thereof) are assessed directly to Tenant, Tenant shall be responsible for and
shall pay prior to delinquency all such taxes and assessments levied against the
Property.  Upon request by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of Tenant’s payment thereof.  To the extent the Property
and/or Improvements are taxed or assessed to Landlord following the Rent
Commencement Date, such real property taxes and assessments shall constitute
Operating Expenses (as that term is defined in Section 7.2 of this Lease) and
shall be paid in accordance with the provisions of Article 7 of this Lease.

 

7.                                                                                                                                                                                                                                            
OPERATING EXPENSES

 

7.1                                                                                
Payment of Operating Expenses.

 

(a)                                  Tenant shall pay to Landlord, at the time
and in the manner hereinafter set forth, as additional rental, an amount equal
to ten and eighty-three hundredths percent (10.83%) (“Tenant’s Operating Cost
Share”) of the Operating Expenses defined in Section 7.2; provided, however,
that the Tenant’s Operating Cost Share set forth in the preceding portion of
this sentence shall apply only to expenses that are determined and allocated by
Landlord on a Center-wide or multi-building basis, subject to any adjustments
required under any other applicable

 

10

--------------------------------------------------------------------------------


 

provisions of this Section 7.1, and that Tenant’s Operating Cost Share shall be
one hundred percent (100%) with respect to any Operating Expenses defined in
Section 7.2 that are reasonably allocable solely to the Building and/or to the
separate legal parcel on which the Building is located.  As of the date of this
Lease, Landlord represents that the Building is the only building located on the
separate legal parcel on which the Building is located, that Landlord’s current
practice is to allocate only the security expenses for the Center on a
Center-wide basis and that all other Operating Expenses (including, but not
limited to, real and personal property taxes and assessments, insurance,
Building maintenance, property management, landscape maintenance and irrigation,
and parking area maintenance and lighting) are determined and allocated on a
stand-alone basis to the Building and/or to the separate legal parcel on which
the Building is located.

 

(b)                                 Tenant’s Operating Cost Share as specified
in paragraph (a) of this Section with respect to Operating Expenses which are
determined and allocated on a Center-wide or multi-building basis is based upon
an area of 60,967 square feet for the Building and upon an aggregate area of
562,859 square feet for the existing buildings owned by Landlord in the Center
and consolidated with the Building for operation, maintenance, common area and
Operating Expense purposes.  If the actual area of the buildings owned from time
to time by Landlord in the Center and consolidated with the Building for
operation, maintenance, common area and Operating Expense purposes, as such area
is determined in good faith by Landlord’s architect on the same basis of
measurement under which the Building has been determined to contain 60,967
square feet (from the exterior faces of exterior walls and from the dripline of
any overhangs, except that in the case of any two-story recesses or overhangs,
the area to the dripline of the overhang shall be counted as part of the area of
the first story but not as part of the area of the second story), differs from
the assumed figure set forth above (including, but not limited to, any such
difference arising from the construction of additional buildings in the Center
as contemplated in Section 7.1(c) hereof), then Tenant’s Operating Cost Share as
it applies to Operating Expenses that are determined and allocated on a
Center-wide or multi-building basis shall be adjusted to reflect the actual
areas so determined as they exist from time to time.

 

(c)                                  If Landlord at any time constructs
additional buildings in the Center or on any adjacent property owned by Landlord
and operated, for common area purposes, on an integrated basis with the Center,
then Tenant’s Operating Cost Share as it applies to Operating Expenses that are
determined and allocated on a Center-wide or multi-building basis shall be
adjusted to be equal to the percentage determined by dividing the gross square
footage of the Building as it exists from time to time by the gross square
footage of all buildings located in the Center or on any applicable adjacent
property owned by Landlord as described above.  In determining such percentage,
a building shall be taken into account from and after the date on which a tenant
first enters into possession of the building or a portion thereof, and the good
faith determination of the gross square footage of any such building by
Landlord’s architects shall be final and binding upon the parties.

 

7.2                                                                                
Definition Of Operating Expenses.

 

(a)                                  Subject to the exclusions and provisions
hereinafter contained, the term “Operating Expenses” shall mean the total costs
and expenses incurred by or allocable to Landlord for management, operation and
maintenance of the Improvements, the Building, the Property and the Center (or,
in the case of items that are determined and allocated on a stand-alone basis as
described in Section 7.1, that portion of the Property and the Center that
consists of the separate legal parcel on which the Building is located),
including, without limitation, costs and expenses of (i) insurance (including
earthquake and environmental insurance), property management, landscaping, and
the operation, repair and maintenance of buildings and Common Areas; (ii) all
utilities and services; (iii) real and personal property taxes and assessments
or substitutes therefor levied or assessed against the Center or any part
thereof, including (but not limited to) any possessory interest, use, business,
license or other taxes or fees, any taxes imposed directly on rents or services,
any assessments or charges for police or fire protection, housing, transit, open
space, street or sidewalk construction or maintenance or other similar services
from time to time by any governmental or quasi-governmental entity, and any
other new taxes on landlords in addition to taxes now in effect; (iv) supplies,
equipment, utilities and tools used in management, operation and maintenance of
the Center; (v) capital improvements to the Center, the Improvements or the
Building, amortized over a reasonable period, (aa) which reduce

 

11

--------------------------------------------------------------------------------


 

or will cause future reduction of other items of Operating Expenses for which
Tenant is otherwise required to contribute or (bb) which are required by law,
ordinance, regulation or order of any governmental authority or (cc) of which
Tenant has use or which benefit Tenant; and (vi) any other costs (including, but
not limited to, any parking or utilities fees or surcharges) allocable to or
paid by Landlord, as owner of the Center, Building or Improvements, pursuant to
any applicable laws, ordinances, regulations or orders of any governmental or
quasi-governmental authority or pursuant to the terms of any declarations of
covenants, conditions and restrictions now or hereafter affecting the Center or
any other property over which Tenant has non-exclusive use rights as
contemplated in Section 1.1(b) hereof.  Operating Expenses shall not include any
costs attributable to Landlord’s Work, nor any costs attributable to the initial
construction of the Building or of Common Area improvements in the Center.  The
distinction between items of ordinary operating maintenance and repair and items
of a capital nature shall be made in accordance with generally accepted
accounting principles applied on a consistent basis or in accordance with tax
accounting principles, as determined in good faith by Landlord’s accountants.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Lease, the following shall not be included within Operating
Expenses:

(i)                                     Costs of maintenance or repair of the
roof membrane for any building, except during periods (if any) in which costs of
maintenance or repair of the roof membrane for the Building are likewise
included as an Operating Expense (rather than being incurred directly by Tenant
or passed through directly to Tenant);

 

(ii)                                  Leasing commissions, attorneys’ fees,
costs, disbursements, and other expenses incurred in connection with
negotiations or disputes with tenants, or in connection with leasing, renovating
or improving space for tenants or other occupants or prospective tenants or
other occupants of the Center or of any other property owned by Landlord;

 

(iii)                               The cost of any service sold to any tenant
(including Tenant) or other occupant for which Landlord is entitled to be
reimbursed as an additional charge or rental over and above the basic rent and
operating expenses payable under the lease with that tenant;

 

(iv)                              Any depreciation on the Building or on any
other improvements in the Center or on any other property owned by Landlord;

 

(v)                                 Expenses in connection with services or
other benefits of a type that are not offered or made available to Tenant but
that are provided to another tenant of the Center or of any other property owned
by Landlord;

 

(vi)                              Costs incurred due to Landlord’s violation of
any terms or conditions of this Lease or of any other lease relating to the
Building or to any other portion of the Center or of any other property owned by
Landlord;

 

(vii)                           Overhead profit increments paid to any
subsidiary or affiliate of Landlord for management or other services on or to
the Center or any portion thereof or any other property owned by Landlord, or
for supplies or other materials to the extent that the cost of the services,
supplies or materials exceeds the cost that would have been paid had the
services, supplies or materials been provided by unaffiliated parties on a
competitive basis;

 

(viii)                        All interest, loan fees and other carrying costs
related to any mortgage or deed of trust or related to any capital item, and all
rental and other amounts payable under any ground or underlying lease, or under
any lease for any equipment ordinarily considered to be of a capital nature
(except (A) janitorial equipment which is not affixed to the Building and/or (B)
equipment the cost of which, if purchased, would be considered an amortizable
Operating Expense under the provisions of this Section 7.2, notwithstanding the
capital nature of such equipment);

 

(ix)                                Any compensation paid to clerks, attendants
or other persons in commercial concessions operated by Landlord;

 

12

--------------------------------------------------------------------------------


 

(x)                                   Advertising and promotional expenditures;

 

(xi)                                Costs of repairs and other work occasioned
by fire, windstorm or other casualty of an insurable nature, except to the
extent of any applicable deductible amounts under insurance actually carried by
Landlord;

 

(xii)                             Any costs, fines or penalties incurred due to
violations by Landlord of any governmental rule or authority or of this Lease or
any other lease of any portion of the Center or any other property owned by
Landlord, or due to Landlord’s negligence or willful misconduct;

 

(xiii)                          Management fees to the extent they exceed, in
any given period, one percent (1%) of gross income (rent and Operating Expenses)
received by Landlord with respect to the Center (and any other property owned by
Landlord and operated on an integrated basis with the Center for operation,
maintenance and common area purposes) during the applicable period;

 

(xiv)                         Costs for sculpture, paintings or other objects of
art, and for any insurance thereon or extraordinary security in connection
therewith;

 

(xv)                            Wages, salaries or other compensation paid to
any executive employees above the grade of building manager;

(xvi)                         The cost of correcting any building code or other
violations which were violations prior to the Commencement Date;

 

(xvii)                      The cost of containing, removing or otherwise
remediating any contamination of the Center (including the underlying land and
groundwater) by any toxic or hazardous materials (including, without limitation,
asbestos and PCBs); and

 

(xviii)                   Premiums for earthquake insurance coverage, but only
to the extent (if any) that such premiums exceed, in any applicable period, a
commercially reasonable rate, taking into account all relevant factors
(including, but not limited to, the nature, size and location of the Center, the
nature and value of the improvements therein that are owned by or insurable by
Landlord, and the general availability and cost of commercial earthquake
insurance in the insurance markets existing from time to time during the term of
this Lease).

 

7.3                                                                                
Determination Of Operating Expenses.  On or before the Rent Commencement Date
and during the last month of each calendar year of the term of this Lease
(“Lease Year”), or as soon thereafter as practical, Landlord shall provide
Tenant notice of Landlord’s estimate of the Operating Expenses for the ensuing
Lease Year or applicable portion thereof.  On or before the first day of each
month during the ensuing Lease Year or applicable portion thereof, beginning on
the Rent Commencement Date, Tenant shall pay to Landlord Tenant’s Operating Cost
Share of the portion of such estimated Operating Expenses allocable (on a
prorata basis) to such month; provided, however, that if such notice is not
given in the last month of a Lease Year, Tenant shall continue to pay on the
basis of the prior year’s estimate, if any, until the month after such notice is
given.  If at any time or times it appears to Landlord that the actual Operating
Expenses will vary from Landlord’s estimate by more than five percent (5%),
Landlord may, by notice to Tenant, revise its estimate for such year and
subsequent payments by Tenant for such year shall be based upon such revised
estimate.

 

7.4                                                                                
Final Accounting For Lease Year.

 

(a)                                  Within ninety (90) days after the close of
each Lease Year, or as soon after such 90-day period as practicable, Landlord
shall deliver to Tenant a statement of Tenant’s Operating Cost Share of the
Operating Expenses for such Lease Year prepared by Landlord from Landlord’s
books and records, which statement shall be final and binding on Landlord and
Tenant (except as provided in Section 7.4(b)).  If on the basis of such
statement Tenant owes an amount that is more or less than the estimated payments
for such Lease Year previously made by Tenant, Tenant or Landlord, as the case
may be, shall pay the deficiency to the other party within thirty (30) days
after delivery of the statement.  Failure or inability of Landlord to deliver
the

 

13

--------------------------------------------------------------------------------


 

annual statement within such ninety (90) day period shall not impair or
constitute a waiver of Tenant’s obligation to pay Operating Expenses, or cause
Landlord to incur any liability for damages.

 

(b)                                 At any time within three (3) months after
receipt of Landlord’s annual statement of Operating Expenses as contemplated in
Section 7.4(a), Tenant shall be entitled, upon reasonable written notice to
Landlord and during normal business hours at Landlord’s office or such other
places as Landlord shall designate, to inspect and examine those books and
records of Landlord relating to the determination of Operating Expenses for the
immediately preceding Lease Year covered by such annual statement or, if Tenant
so elects by written notice to Landlord, to request an independent audit of such
books and records.  The independent audit of the books and records shall be
conducted by a certified public accountant acceptable to both Landlord and
Tenant or, if the parties are unable to agree, by a certified public accountant
appointed by the Presiding Judge of the San Mateo County Superior Court upon the
application of either Landlord or Tenant (with notice to the other party).  In
either event, such certified public accountant shall be one who is not then
employed in any capacity by Landlord or Tenant or by any of their respective
affiliates.  The audit shall be limited to the determination of the amount of
Operating Expenses for the subject Lease Year, and shall be based on generally
accepted accounting principles and tax accounting principles, consistently
applied.  If it is determined, by mutual agreement of Landlord and Tenant or by
independent audit, that the amount of Operating Expenses billed to or paid by
Tenant for the applicable Lease Year was incorrect, then the appropriate party
shall pay to the other party the deficiency or overpayment, as applicable,
within thirty (30) days after the final determination of such deficiency or
overpayment.  All costs and expenses of the audit shall be paid by Tenant unless
the audit shows that Landlord overstated Operating Expenses for the subject
Lease Year by more than five percent (5%), in which case Landlord shall pay all
costs and expenses of the audit.  Each party agrees to maintain the
confidentiality of the findings of any audit in accordance with the provisions
of this Section 7.4.

 

7.5                                                                                
Proration.  If the Rent Commencement Date falls on a day other than the first
day of a Lease Year or if this Lease terminates on a day other than the last day
of a Lease Year, then the amount of Operating Expenses payable by Tenant with
respect to such first or last partial Lease Year shall be prorated on the basis
which the number of days during such Lease Year in which this Lease is in effect
bears to 365.  The termination of this Lease shall not affect the obligations of
Landlord and Tenant pursuant to Section 7.4 to be performed after such
termination.

 

8.                                                                                                                                                                                                                                                                                 
UTILITIES

 

8.1                                                                                
Payment.  Commencing with the Rent Commencement Date and thereafter throughout
the term of this Lease, Tenant shall pay, before delinquency, all charges for
water, gas, heat, light, electricity, power, sewer, telephone, alarm system,
janitorial and other services or utilities supplied to or consumed in or with
respect to the Building (other than any separately metered costs for water,
electricity or other services or utilities furnished with respect to the Common
Areas, which costs shall be paid by Landlord and shall constitute Operating
Expenses under Section 7.2 hereof), including any taxes on such services and
utilities.  It is the intention of the parties that all such services shall be
separately metered to the Building.  In the event that any of such services
supplied to the Building are not separately metered, then the amount thereof
shall be an item of Operating Expenses and shall be paid as provided in
Article 7.

 

8.2                                                                                
Interruption.  There shall be no abatement of rent or other charges required to
be paid hereunder and Landlord shall not be liable in damages or otherwise for
interruption or failure of any service or utility furnished to or used with
respect to the Building or Property because of accident, making of repairs,
alterations or improvements, severe weather, difficulty or inability in
obtaining services or supplies, labor difficulties or any other cause. 
Notwithstanding the foregoing provisions of this Section 8.2, however, in the
event of any interruption or failure of any service or utility to the Building
that (i) is caused in whole or in material part by the active negligence or
willful misconduct of Landlord or its agents or employees and (ii) continues for
more than three (3) business days and (iii) materially impairs Tenant’s ability
to use the Building for its intended purposes hereunder, then following such
three (3) business day period, Tenant’s

 

14

--------------------------------------------------------------------------------


 

obligations for payment of rent and other charges under this Lease shall be
abated in proportion to the degree of impairment of Tenant’s use of the
Building, and such abatement shall continue until Tenant’s use of the Building
is no longer materially impaired thereby.

 

9.                                                                                                                                                                                                                                              
ALTERATIONS; SIGNS

 

9.1                                                                                
Right To Make Alterations.  Tenant shall make no alterations, additions or
improvements to the Building or the Property, other than interior non-structural
alterations costing less than Fifty Thousand Dollars ($50,000.00) in the
aggregate during any twelve (12) month period, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.  All
such alterations, additions and improvements shall be completed with due
diligence in a first-class workmanlike manner, in compliance with plans and
specifications approved in writing by Landlord and in compliance with all
applicable laws, ordinances, rules and regulations, and to the extent Landlord’s
consent is not otherwise required hereunder for such alterations, additions or
improvements, Tenant shall give prompt written notice thereof to Landlord. 
Tenant shall cause any contractors engaged by Tenant for work in the Building or
on the Property to maintain public liability and property damage insurance, and
other customary insurance, with such terms and in such amounts as Landlord may
reasonably require, naming as additional insureds Landlord and any of its
partners, shareholders, property managers and lenders designated by Landlord for
this purpose, and shall furnish Landlord with certificates of insurance or other
evidence that such coverage is in effect.  Notwithstanding any other provisions
of this Section 9.1, under no circumstances shall Tenant make any structural
alterations or improvements, or any substantial changes to the roof or
substantial equipment installations on the roof, or any substantial changes or
alterations to the building systems, without Landlord’s prior written consent
(which consent shall not be unreasonably withheld or delayed).  If Tenant so
requests in seeking Landlord’s consent to any alterations, additions or
improvements, Landlord shall specify in granting such consent whether Landlord
intends to require that Tenant remove such alterations, additions or
improvements (or any specified portions thereof) upon expiration or termination
of this Lease.  Landlord shall receive no fee for supervision, profit, overhead
or general conditions in connection with any alterations, additions or
improvements constructed or installed by Tenant under this Lease.

 

9.2                                                                                
Title To Alterations.  All alterations, additions and improvements installed in,
on or about the Building or the Property shall become part of the Property and
shall become the property of Landlord, unless Landlord elects to require Tenant
to remove the same upon the termination of this Lease; provided, however, that
the foregoing shall not apply to Tenant’s movable furniture and equipment and
trade fixtures.  Tenant shall promptly repair any damage caused by its removal
of any such furniture, equipment or trade fixtures.  Notwithstanding any other
provisions of this Article 9, however, (a) under no circumstances shall Tenant
have any right to remove from the Building or the Property, during the term of
this Lease or at the expiration or termination of this Lease, any lab benches,
fume hoods, cold rooms or other similar improvements and equipment existing in
the Building on the Commencement Date, except with Landlord’s written consent
(which consent may take the form of either (i) a separate written consent or
(ii) a written approval of plans for proposed alterations or improvements, if
and to the extent that such plans specifically show the removal or relocation of
any existing lab benches, fume hoods, cold rooms or other similar improvements
or equipment as part of the proposed alterations or improvements), and (b) if
Tenant requests Landlord’s written consent to any alterations, additions or
improvements under Section 9.1 hereof and, in requesting such consent, asks that
Landlord specify whether Landlord will require removal of such alterations,
additions or improvements upon termination or expiration of this Lease, then
Landlord shall not be entitled to require such removal unless Landlord specified
its intention to do so at the time of granting of Landlord’s consent to the
requested alterations, additions or improvements.

 

9.3                                                                                
Tenant Fixtures.  Subject to the final sentence of Section 9.2 and to
Section 9.5, Tenant may install, remove and reinstall trade fixtures without
Landlord’s prior written consent, except that installation and removal of any
fixtures which are affixed to the Building or the Property or which affect the
exterior or structural portions of the Building or the building systems shall
require Landlord’s written approval, which approval shall not be unreasonably
withheld or delayed.  Subject to the provisions of Section 9.5, the foregoing
shall apply to Tenant’s signs, logos and insignia, all of which Tenant shall
have the right to place and

 

15

--------------------------------------------------------------------------------


 

remove and replace (a) only with Landlord’s prior written consent as to
location, size and composition, which consent shall not be unreasonably withheld
or delayed, and (b) only in compliance with all restrictions and requirements of
applicable law and of any covenants, conditions and restrictions or other
written agreements now or hereafter applicable to the Property.  Tenant shall
immediately repair any damage caused by installation and removal of fixtures
under this Section 9.3.

 

9.4                                                                                
No Liens.  Tenant shall at all times keep the Building and the Property free
from all liens and claims of any contractors, subcontractors, materialmen,
suppliers or any other parties employed either directly or indirectly by Tenant
in construction work on the Building or the Property.  Tenant may contest any
claim of lien, but only if, prior to such contest, Tenant either (i) posts
security in the amount of the claim, plus estimated costs and interest, or
(ii) records a bond of a responsible corporate surety in such amount as may be
required to release the lien from the Building and the Property.  Tenant shall
indemnify, defend and hold Landlord harmless against any and all liability,
loss, damage, cost and other expenses, including, without limitation, reasonable
attorneys’ fees, arising out of claims of any lien for work performed or
materials or supplies furnished at the request of Tenant or persons claiming
under Tenant.

 

9.5                                                                                
Signs.  Without limiting the generality of the provisions of Section 9.3 hereof,
Tenant shall have the right to display its corporate name and logo on the
Building and in front of the entrance to the Building, subject to Landlord’s
prior approval as to location, size, design and composition (which approval
shall not be unreasonably withheld or delayed), subject to the established sign
criteria for the Britannia Pointe Grand Business Park and subject to all
restrictions and requirements of applicable law and of any covenants, conditions
and restrictions or other written agreements now or hereafter applicable to the
Property.

 

10.                                                                                                                                                                                                               
MAINTENANCE AND REPAIRS

 

10.1                                                                          
Landlord’s Work.

 

(a)                                  Landlord shall repair and maintain or cause
to be repaired and maintained the Common Areas of the Property and the roof
(structural portions only), exterior walls and other structural portions of the
Building.  The cost of all work performed by Landlord under this Section 10.1
shall be an Operating Expense hereunder, except to the extent such work (i) is
required due to the negligence of Landlord, (ii) involves the repair or
correction of a condition or defect that Landlord is required to correct
pursuant to Section 5.2 hereof, (iii) is a capital expense not includible as an
Operating Expense under Section 7.2 hereof, or (iv) is required due to the
negligence or willful misconduct of Tenant or its agents, employees or invitees
(in which event Tenant shall bear the full cost of such work pursuant to the
indemnification provided in Section 12.6 hereof, subject to the release set
forth in Section 12.4 hereof).  Tenant knowingly and voluntarily waives the
right to make repairs at Landlord’s expense, except to the extent permitted by
Section 10.1(b) below, or to offset the cost thereof against rent, under any
law, statute, regulation or ordinance now or hereafter in effect.

 

(b)                                 If Landlord fails to perform any repairs or
maintenance required to be performed by Landlord on the Building under
Section 10.1(a) and such failure continues for thirty (30) days or more after
Tenant gives Landlord written notice of such failure (or, if such repairs or
maintenance cannot reasonably be performed within such 30-day period, then if
Landlord fails to commence performance within such 30-day period and thereafter
to pursue such performance diligently to completion), then Tenant shall have the
right to perform such repairs or maintenance and Landlord shall reimburse Tenant
for the reasonable cost thereof within fifteen (15) days after written notice
from Tenant of the completion and cost of such work, accompanied by copies of
invoices or other reasonable supporting documentation.  Under no circumstances,
however, shall Tenant have any right to offset the cost of any such work against
rent or other charges falling due from time to time under this Lease.

 

10.2                                                                          
Tenant’s Obligation For Maintenance.

 

(a)                                                                                 
Good Order, Condition And Repair.  Except as provided in Section 10.1 hereof,
Tenant at its sole cost and expense shall keep and maintain in good and sanitary
order, condition and repair the Building and every part thereof, wherever
located,

 

16

--------------------------------------------------------------------------------


 

including but not limited to the roof (non-structural portions only), signs,
interior, ceiling, electrical system, plumbing system, telephone and
communications systems of the Building, the HVAC equipment and related
mechanical systems serving the Building (for which equipment and systems Tenant
shall enter into a service contract with a person or entity designated or
approved by Landlord), all doors, door checks, windows, plate glass, door
fronts, exposed plumbing and sewage and other utility facilities, fixtures,
lighting, wall surfaces, floor surfaces and ceiling surfaces of the Building and
all other interior repairs, foreseen and unforeseen, with respect to the
Building, as required.

 

(b)                                                                                
Landlord’s Remedy.  If Tenant, after notice from Landlord, fails to make or
perform promptly any repairs or maintenance which are the obligation of Tenant
hereunder, Landlord shall have the right, but shall not be required, to enter
the Building and make the repairs or perform the maintenance necessary to
restore the Building to good and sanitary order, condition and repair. 
Immediately on demand from Landlord, the cost of such repairs shall be due and
payable by Tenant to Landlord.

 

(c)                                                                                 
Condition Upon Surrender.  At the expiration or sooner termination of this
Lease, Tenant shall surrender the Building and the Improvements, including any
additions, alterations and improvements thereto, broom clean, in good and
sanitary order, condition and repair, ordinary wear and tear excepted, first,
however, removing all goods and effects of Tenant and all and fixtures and items
required to be removed or specified to be removed at Landlord’s election
pursuant to this Lease (including, but not limited to, any such removal required
as a result of an election duly made by Landlord to require such removal as
contemplated in Section 9.2), and repairing any damage caused by such removal. 
Tenant shall not have the right to remove fixtures or equipment if Tenant is in
default hereunder unless Landlord specifically waives this provision in
writing.  Tenant expressly waives any and all interest in any personal property
and trade fixtures not removed from the Property by Tenant at the expiration or
termination of this Lease, agrees that any such personal property and trade
fixtures may, at Landlord’s election, be deemed to have been abandoned by
Tenant, and authorizes Landlord (at its election and without prejudice to any
other remedies under this Lease or under applicable law) to remove and either
retain, store or dispose of such property at Tenant’s cost and expense, and
Tenant waives all claims against Landlord for any damages resulting from any
such removal, storage, retention or disposal.

 

11.                                                                                                                                                                                                                                                   
USE OF PROPERTY

 

11.1                                                                          
Permitted Use.  Subject to Sections 11.3, 11.4 and 11.6 hereof, Tenant shall use
the Building solely for a laboratory research and development facility,
including (but not limited to) wet chemistry and biology labs, clean rooms,
pilot scale, clinical scale and GMP scale manufacturing, storage and use of
toxic and radioactive materials (subject to the provisions of Section 11.6
hereof), storage and use of laboratory animals, administrative offices, and
other lawful purposes reasonably related to or incidental to such specified uses
(subject in each case to receipt of all necessary approvals from the City of
South San Francisco and other governmental agencies having jurisdiction over the
Building), and for no other purpose.

 

11.2                                                                          
[Omitted.]

 

11.3                                                                          
No Nuisance.  Tenant shall not use the Property for or carry on or permit upon
the Property or any part thereof any offensive, noisy or dangerous trade,
business, manufacture, occupation, odor or fumes, or any nuisance or anything
against public policy, nor interfere with the rights or business of Landlord in
the Building or the Property, nor commit or allow to be committed any waste in,
on or about the Property.  Tenant shall not do or permit anything to be done in
or about the Property, nor bring nor keep anything therein, which will in any
way cause the Property to be uninsurable with respect to the insurance required
by this Lease or with respect to standard fire and extended coverage insurance
with vandalism, malicious mischief and riot endorsements.

 

11.4                                                                          
Compliance With Laws.  Tenant shall not use the Property or permit the Property
to be used in whole or in part for any purpose or use that is in violation of
any applicable laws, ordinances, regulations or rules of any governmental agency
or public authority. 

 

17

--------------------------------------------------------------------------------


 

Tenant shall keep the Building and Improvements equipped with all safety
appliances required by law, ordinance or insurance on the Property, or any order
or regulation of any public authority, because of Tenant’s particular use of the
Property.  Tenant shall procure all licenses and permits required for use of the
Property.  Tenant shall use the Property in strict accordance with all
applicable ordinances, rules, laws and regulations and shall comply with all
requirements of all governmental authorities now in force or which may hereafter
be in force pertaining to the use of the Property by Tenant, including, without
limitation, regulations applicable to noise, water, soil and air pollution, and
making such nonstructural alterations and additions thereto as may be required
from time to time by such laws, ordinances, rules, regulations and requirements
of governmental authorities or insurers of the Property (collectively,
“Requirements”) because of Tenant’s construction of improvements in or other
particular use of the Property.  Any structural alterations or additions
required from time to time by applicable Requirements because of Tenant’s
construction of improvements in the Building or other particular use of the
Property shall, at Landlord’s election, either (i) be made by Tenant, at
Tenant’s sole cost and expense, in accordance with the procedures and standards
set forth in Section 9.1 for alterations by Tenant, or (ii) be made by Landlord
at Tenant’s sole cost and expense, in which event Tenant shall pay to Landlord
as additional rent, within ten (10) days after demand by Landlord, an amount
equal to all reasonable costs incurred by Landlord in connection with such
alterations or additions.  The judgment of any court, or the admission by Tenant
in any proceeding against Tenant, that Tenant has violated any law, statute,
ordinance or governmental rule, regulation or requirement shall be conclusive of
such violation as between Landlord and Tenant.

 

11.5                                                                          
Liquidation Sales.  Tenant shall not conduct or permit to be conducted any
auction, bankruptcy sale, liquidation sale, or going out of business sale, in,
upon or about the Property, whether said auction or sale be voluntary,
involuntary or pursuant to any assignment for the benefit of creditors, or
pursuant to any bankruptcy or other insolvency proceeding.

 

11.6                                                                          
Environmental Matters.

 

(a)                                                                                 
For purposes of this Section, “hazardous substance” shall mean the substances
included within the definitions of the term “hazardous substance” under (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§ 9601 et seq., and the regulations promulgated thereunder,
as amended, (ii) the California Carpenter-Presley-Tanner Hazardous Substance
Account Act, California Health & Safety Code §§ 25300 et seq., and regulations
promulgated thereunder, as amended, (iii) the Hazardous Materials Release
Response Plans and Inventory Act, California Heath & Safety Code §§ 25500 et
seq., and regulations promulgated thereunder, as amended, and (iv) petroleum;
“hazardous waste” shall mean (i) any waste listed as or meeting the identified
characteristics of a “hazardous waste” under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., and regulations promulgated
pursuant thereto, as amended (collectively, “RCRA”), (ii) any waste meeting the
identified characteristics of “hazardous waste,” “extremely hazardous waste” or
“restricted hazardous waste” under the California Hazardous Waste Control Law,
California Health & Safety Code §§ 25100 et seq., and regulations promulgated
pursuant thereto, as amended (collectively, the “CHWCL”), and/or (iii) any waste
meeting the identified characteristics of “medical waste” under California
Health & Safety Code §§ 25015-25027.8, and regulations promulgated thereunder,
as amended; and “hazardous waste facility” shall mean a hazardous waste facility
as defined under the CHWCL.

 

(b)                                                                                
Without limiting the generality of the obligations set forth in Section 11.4 of
this Lease:

 

(i)                                     Tenant shall not cause or permit any
hazardous substance or hazardous waste to be brought upon, kept, stored or used
in or about the Property without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, except that Tenant, in connection
with its permitted use of the Property as provided in Section 11.1, may keep,
store and use materials that constitute hazardous substances which are customary
for such permitted use, provided such hazardous substances are kept, stored and
used in quantities which are customary for such permitted use and are kept,
stored and used in full compliance with clauses (ii) and (iii) immediately
below.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Tenant shall comply with all applicable
laws, rules, regulations, orders, permits, licenses and operating plans of any
governmental authority with respect to the receipt, use, handling, generation,
transportation, storage, treatment and/or disposal of hazardous substances or
wastes by Tenant or its agents or employees, and Tenant will provide Landlord
with copies of all permits, licenses, registrations and other similar documents
that authorize Tenant to conduct any such activities in connection with its
authorized use of the Property from time to time.

 

(iii)                               Tenant shall not (A) operate on or about the
Property any facility required to be permitted or licensed as a hazardous waste
facility or for which interim status as such is required, nor (B) store any
hazardous wastes on or about the Property for ninety (90) days or more, nor
(C) conduct any other activities on or about the Property that could result in
the Property being deemed to be a “hazardous waste facility” (including, but not
limited to, any storage or treatment of hazardous substances or hazardous wastes
which could have such a result).

 

(iv)                              Tenant shall comply with all applicable laws,
rules, regulations, orders and permits relating to underground storage tanks
installed by Tenant or its agents or employees or at the request of Tenant
(including any installation, monitoring, maintenance, closure and/or removal of
such tanks) as such tanks are defined in California Health & Safety Code §
25281(x), including, without limitation, complying with California Health &
Safety Code §§ 25280-25299.7 and the regulations promulgated thereunder, as
amended.  Tenant shall furnish to Landlord copies of all registrations and
permits issued to or held by Tenant from time to time for any and all
underground storage tanks located on or under the Property.

 

(v)                                 If applicable, Tenant shall provide Landlord
in writing the following information and/or documentation within fifteen (15)
days after the Rent Commencement Date, and shall update such information at
least annually, on or before each anniversary of the Rent Commencement Date, to
reflect any change in or addition to the required information and/or
documentation (provided, however, that in the case of the materials described in
subparagraphs (B), (C) and (E) below, Tenant shall not be required to deliver
copies of such materials to Landlord but shall maintain copies of such materials
to such extent and for such periods as may be required by applicable law and
shall permit Landlord or its representatives to inspect and copy such materials
during normal business hours at any time and from time to time upon reasonable
notice to Tenant):

 

(A)                              A list of all hazardous substances and/or
wastes that Tenant receives, uses, handles, generates, transports, stores,
treats or disposes of from time to time in connection with its operations on the
Property.

 

(B)                                All Material Safety Data Sheets (“MSDS’s”),
if any, required to be completed with respect to operations of Tenant at the
Property from time to time in accordance with Title 26, California Code of
Regulations § 8-5194 or 42 U.S.C. § 11021, or any amendments thereto, and any
Hazardous Materials Inventory Sheets that detail the MSDS’s.

 

(C)                                All hazardous waste manifests (as defined in
Title 26, California Code of Regulations § 22-66481), if any, that Tenant is
required to complete from time to time in connection with its operations at the
Property.

(D)                               A copy of any Hazardous Materials Management
Plan required from time to time with respect to Tenant’s operations at the
Property, pursuant to California Health & Safety Code §§ 25500 et seq., and any
regulations promulgated thereunder, as amended.

 

(E)                                 Any Contingency Plans and Emergency
Procedures required of Tenant from time to time due to its operations in
accordance with Title 26, California Code of Regulations §§ 22-67140 et seq.,
and any amendments thereto, and any Training Programs and Records required under
Title 26, California Code of Regulations, § 22-67105, and any amendments
thereto.

 

19

--------------------------------------------------------------------------------


 

(F)                                 Copies of any biennial reports to be
furnished to the California Department of Health Services from time to time
relating to hazardous substances or wastes, pursuant to Title 26, California
Code of Regulations, § 22-66493, and any amendments thereto.

 

(G)                                Copies of all industrial wastewater discharge
permits issued to or held by Tenant from time to time in connection with its
operations on the Property.

 

(H)                               Copies of any other lists or inventories of
hazardous substances and/or wastes on or about the Property that Tenant is
otherwise required to prepare and file from time to time with any governmental
or regulatory authority.

 

(vi)                              Tenant shall secure Landlord’s prior written
approval for any proposed receipt, storage, possession, use, transfer or
disposal of “radioactive materials” or “radiation,” as such materials are
defined in Title 26, California Code of Regulations § 17-30100, and/or any other
materials possessing the characteristics of the materials so defined, which
approval Landlord may withhold in its sole and absolute discretion; provided,
that such approval shall not be required for any radioactive materials for which
Tenant has secured prior written approval of the Nuclear Regulatory Commission
and delivered to Landlord a copy of such approval.  Tenant, in connection with
any such authorized receipt, storage, possession, use, transfer or disposal of
radioactive materials or radiation, shall:

 

(A)                              Comply with all federal, state and local laws,
rules, regulations, orders, licenses and permits issued to or applicable to
Tenant with respect to its business operations on the Property;

 

(B)                                Maintain, to such extent and for such periods
as may be required by applicable law, and permit Landlord and its
representatives to inspect during normal business hours at any time and from
time to time upon reasonable notice to Tenant, a list of all radioactive
materials or radiation received, stored, possessed, used, transferred or
disposed of by Tenant or in connection with the operation of Tenant’s business
on the Property from time to time, to the extent not already disclosed through
delivery of a copy of a Nuclear Regulatory Commission approval with respect
thereto as contemplated above; and

 

(C)                                Maintain, to such extent and for such periods
as may be required by applicable law, and permit Landlord or its representatives
to inspect during normal business hours at any time and from time to time upon
reasonable notice to Tenant, all licenses, registration materials, inspection
reports, governmental orders and permits in connection with the receipt,
storage, possession, use, transfer or disposal of radioactive materials or
radiation by Tenant or in connection with the operation of Tenant’s business on
the Property from time to time.

 

(vii)                           Tenant shall comply with any and all applicable
laws, rules, regulations and orders of any governmental authority with respect
to the release into the environment of any hazardous wastes or substances or
radiation or radioactive materials by Tenant or its agents or employees.  Tenant
shall give Landlord immediate verbal notice of any unauthorized release of any
such hazardous wastes or substances or radiation or radioactive materials into
the environment, and shall follow such verbal notice with written notice to
Landlord of such release within twenty-four (24) hours of the time at which
Tenant became aware of such release.

 

(viii)                      Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all claims, losses (including, but not limited
to, loss of rental income), damages, liabilities, costs, legal fees and expenses
of any sort arising out of or relating to (A) any failure by Tenant to comply
with any provisions of this paragraph 11.6(b), or (B) any receipt, use handling,
generation, transportation, storage, treatment, release and/or disposal of any
hazardous substance or waste or any radioactive material or radiation on or
about the Property as a proximate result of Tenant’s use of the Property or as a
result of any intentional or negligent acts or omissions of Tenant or of any
agent, employee or invitee of Tenant.

 

20

--------------------------------------------------------------------------------


 

(ix)                                Tenant shall cooperate with Landlord in
furnishing Landlord with complete information regarding Tenant’s receipt,
handling, use, storage, transportation, generation, treatment and/or disposal of
any hazardous substances or wastes or radiation or radioactive materials.  Upon
request, Tenant shall grant Landlord reasonable access at reasonable times to
the Property to inspect Tenant’s receipt, handling, use, storage,
transportation, generation, treatment and/or disposal of hazardous substances or
wastes or radiation or radioactive materials, provided that Landlord uses
reasonable efforts to avoid any unreasonable interference with Tenant’s business
operations in exercising such access and inspection rights, without thereby
being deemed guilty of any disturbance of Tenant’s use or possession and without
being liable to Tenant in any manner.

 

(x)                                   Notwithstanding Landlord’s rights of
inspection and review under this paragraph 11.6(b), Landlord shall have no
obligation or duty to so inspect or review, and no third party shall be entitled
to rely on Landlord to conduct any sort of inspection or review by reason of the
provisions of this paragraph 11.6(b).

 

(xi)                                If Tenant receives, handles, uses, stores,
transports, generates, treats and/or disposes of any hazardous substances or
wastes or radiation or radioactive materials on or about the Property at any
time during the term of this Lease, then within thirty (30) days after the
termination or expiration of this Lease, Tenant at its sole cost and expense
shall obtain and deliver to Landlord an environmental study, performed by an
expert reasonably satisfactory to Landlord, evaluating the presence or absence
of hazardous substances and wastes, radiation and radioactive materials on and
about the Property.  Such study shall be based on a reasonable and prudent level
of tests and investigations of the Property and surrounding areas (if
appropriate), which tests shall be conducted no earlier than the date of
termination or expiration of this Lease.  Liability for any remedial actions
required or recommended on the basis of such study shall be allocated in
accordance with Sections 11.4, 11.6, 12.6 and other applicable provisions of
this Lease.

 

(c)                                  Landlord shall indemnify, defend and hold
Tenant harmless from and against any and all claims, losses, damages,
liabilities, costs, legal fees and expenses of any sort arising out of or
relating to (i) the presence on the Property of any hazardous substances or
wastes or radiation or radioactive materials as of the Rent Commencement Date
(other than as a result of any intentional or negligent acts or omissions of
Tenant or of any agent, employee or invitee of Tenant), (ii) any unauthorized
release into the environment (including, but not limited to, the Property) of
any hazardous substances or wastes or radiation or radioactive materials to the
extent such release results from the negligence of or willful misconduct or
omission by Landlord or its agents or employees, and/or (iii) the presence on
the Property of any hazardous substances or wastes or radiation or radioactive
materials arising after the Rent Commencement Date from any cause or source
other than as a result of any intentional or negligent acts or omissions of
Tenant or of any agent, employee or invitee of Tenant.

 

(d)                                 The provisions of this Section 11.6 shall
survive the termination of this Lease.

 

12.                                                                                                                                                                                                                 
INSURANCE AND INDEMNITY

 

12.1                                                                          
Insurance.

 

(a)                                  Tenant shall procure and maintain in full
force and effect at all times during the term of this Lease, at Tenant’s cost
and expense, commercial general liability insurance to protect against liability
to the public, or to any invitee of Tenant or Landlord, arising out of or
related to the use of or resulting from any accident occurring in, upon or about
the Property, with limits of liability of not less than (i) Two Million Dollars
($2,000,000.00) for injury to or death of one person, (ii) Five Million Dollars
($5,000,000.00) for personal injury or death, per occurrence, and (iii) One
Million Dollars ($1,000,000.00) for property damage, or combined single limit of
liability of not less than Five Million Dollars ($5,000,000.00).  Such insurance
shall name Landlord, its general partners, its Managing Agent and any lender
holding a deed of trust on the Property from time to time (as designated in
writing by Landlord to Tenant from time to time) as additional insureds
thereunder.  The amount of such insurance shall not be construed to limit any
liability or obligation of Tenant under this Lease.  Tenant shall also

 

21

--------------------------------------------------------------------------------


 

procure and maintain in full force and effect at all times during the term of
this Lease, at Tenant’s cost and expense, products/completed operations coverage
on terms and in amounts (A) customary in Tenant’s industry for companies engaged
in the marketing of products on a scale comparable to that in which Tenant is
engaged from time to time and (B) mutually satisfactory to Landlord and Tenant
in their respective reasonable discretion.

 

(b)                                 Landlord shall procure and maintain in full
force and effect at all times during the term of this Lease, at Landlord’s cost
and expense (but reimbursable as an Operating Expense under Section 7.2 hereof),
commercial general liability insurance to protect against liability arising out
of or related to the use of or resulting from any accident occurring in, upon or
about the Property, with combined single limit of liability of not less than
Five Million Dollars ($5,000,000.00) per occurrence for bodily injury and
property damage.

 

(c)                                  Landlord shall procure and maintain in full
force and effect at all times during the term of this Lease, at Landlord’s cost
and expense (but reimbursable as an Operating Expense under Section 7.2 hereof),
policies of property insurance providing protection against “all risk of direct
physical loss” (as defined by and detailed in the Insurance Service Office’s
Commercial Property Program “Cause of Loss—Special Form [CP1030]” or its
equivalent) for the shell of the Building and for the improvements in the Common
Areas of the Property, on a full replacement cost basis (with no co-insurance
or, if coverage without co-insurance is not reasonably available, then on an
“agreed amount” basis).  Such insurance shall include earthquake and
environmental coverage and shall have such commercially reasonable deductibles
and other terms as Landlord in its reasonable discretion determines to be
appropriate.  Landlord shall have no obligation to carry property damage
insurance for any alterations, additions or improvements installed by Tenant or
by any predecessor tenant in the Building or on or about the Property.

 

(d)                                 Landlord shall procure and maintain in full
force and effect at all times during the term of this Lease, at Tenant’s cost
and expense (chargeable, in Landlord’s discretion, either as an Operating
Expense allocable 100% to the Building or as a direct pass-through to Tenant),
policies of property insurance providing protection against “all risk of direct
physical loss” (as defined by and detailed in the Insurance Service Office’s
Commercial Property Program “Cause of Loss-Special Form [CP1030]” or its
equivalent) for the tenant improvements existing in the Building on the
Commencement Date and on all other alterations, additions and improvements
installed by Tenant from time to time in or about the Building, on a full
replacement cost basis (with no co-insurance or, if coverage without
co-insurance is not reasonably available, then on an “agreed amount” basis). 
Such insurance may have such commercially reasonable deductibles and other terms
as Landlord in its discretion determines to be appropriate, and shall name both
Tenant and Landlord as insureds as their interests may appear.  The coverage
required to be maintained under this paragraph (d) may, in Landlord’s
discretion, be added to or combined with Landlord’s master policy carried under
paragraph (c) above, in which event Tenant shall be named as an insured only
with respect to the portion of the policy that covers tenant improvements as
described in this paragraph (d).  Tenant shall provide to Landlord from time to
time, upon request by Landlord annually or at other reasonable intervals, an
updated schedule of values for the existing tenant improvements and any
subsequently constructed tenant improvements in the Building, and Landlord shall
have no obligation or liability with respect to any underinsurance of tenant
improvements that results from Tenant’s failure to keep Landlord informed from
time to time, on a current basis, of the insurable value of the tenant
improvements in the Building.

 

12.2                                                                          
Quality Of Policies And Certificates.  All policies of insurance required
hereunder shall be issued by responsible insurers and, in the case of policies
carried or required to be carried by Tenant, shall be written as primary
policies not contributing with and not in excess of any coverage that Landlord
may carry.  Tenant shall deliver to Landlord copies of policies or certificates
of insurance showing that said policies are in effect.  The coverage provided by
such policies shall include the clause or endorsement referred to in
Section 12.4.  If Tenant fails to acquire, maintain or renew any insurance
required to be maintained by it under this Article 12 or to pay the premium
therefor, then Landlord, at its option and in addition to its other remedies,
but without obligation so to do, may procure such insurance, and any sums
expended by it to procure any such insurance on behalf of or in place of Tenant
shall be repaid upon demand, with interest as provided in Section 3.2 hereof. 
Tenant shall obtain written

 

22

--------------------------------------------------------------------------------


 

undertakings from each insurer under policies required to be maintained by it to
notify all insureds thereunder at least thirty (30) days prior to cancellation
of coverage.

 

12.3                                                                          
Workers’ Compensation.  Tenant shall maintain in full force and effect during
the term of this Lease workers’ compensation insurance in at least the minimum
amounts required by law, covering all of Tenant’s employees working on the
Property.

 

12.4                                                                          
Waiver Of Subrogation.  To the extent permitted by law and without affecting the
coverage provided by insurance required to be maintained hereunder, Landlord and
Tenant each waive any right to recover against the other with respect to
(i) damage to property, (ii) damage to the Property or any part thereof, or
(iii) claims arising by reason of any of the foregoing, but only to the extent
that any of the foregoing damages and claims under clauses (i)-(iii) hereof are
covered, and only to the extent of such coverage, by casualty insurance actually
carried or required to be carried hereunder by either Landlord or Tenant.  This
provision is intended to waive fully, and for the benefit of each party, any
rights and claims which might give rise to a right of subrogation in any
insurance carrier.  Each party shall procure a clause or endorsement on any
casualty insurance policy denying to the insurer rights of subrogation against
the other party to the extent rights have been waived by the insured prior to
the occurrence of injury or loss.  Coverage provided by insurance maintained by
Tenant shall not be limited, reduced or diminished by virtue of the subrogation
waiver herein contained.

 

12.5                                                                          
Increase In Premiums.  Tenant shall do all acts and pay all expenses necessary
to insure that the Property is not used for purposes prohibited by any
applicable fire insurance, and that Tenant’s use of the Property complies with
all requirements necessary to obtain any such insurance.  If Tenant uses or
permits the Property to be used in a manner which increases the existing rate of
any insurance carried by Landlord on the Property and such use continues for
longer than a reasonable period specified in any written notice from Landlord to
Tenant identifying the rate increase and the factors causing the same, then
Tenant shall pay the amount of the increase in premium caused thereby, and
Landlord’s costs of obtaining other replacement insurance policies, including
any increase in premium, within ten (10) days after demand therefor by Landlord.

 

12.6                                                                          
Indemnification.

 

(a)                                  Tenant shall indemnify, defend and hold
Landlord and its partners, shareholders, officers, directors, agents and
employees harmless from any and all liability for injury to or death of any
person, or loss of or damage to the property of any person, and all actions,
claims, demands, costs (including, without limitation, reasonable attorneys’
fees), damages or expenses of any kind arising therefrom which may be brought or
made against Landlord or which Landlord may pay or incur by reason of the use,
occupancy and enjoyment of the Property by Tenant or any invitees, sublessees,
licensees, assignees, employees, agents or contractors of Tenant or holding
under Tenant (including, but not limited to, any such matters arising out of or
in connection with any early entry upon the Property by Tenant pursuant to
Section 2.2 hereof) from any cause whatsoever other than negligence or willful
misconduct or omission by Landlord, its agents or employees.  Landlord and its
partners, shareholders, officers, directors, agents and employees shall not be
liable for, and Tenant hereby waives all claims against such persons for,
damages to goods, wares and merchandise in or upon the Property, or for injuries
to Tenant, its agents or third persons in or upon the Property, from any cause
whatsoever other than negligence or willful misconduct or omission by Landlord,
its agents or employees.  Tenant shall give prompt notice to Landlord of any
casualty or accident in, on or about the Property.

 

(b)                                 Landlord shall indemnify, defend and hold
Tenant and its partners, shareholders, officers, directors, agents and employees
harmless from any and all liability for injury to or death of any person, or
loss of or damage to the property of any person, and all actions, claims,
demands, costs (including, without limitation, reasonable attorneys’ fees),
damages or expenses of any kind arising therefrom which may be brought or made
against Tenant or which Tenant may pay or incur, to the extent such liabilities
or other matters arise in, on or about the Property by reason of any negligence
or willful misconduct or omission by Landlord, its agents or employees.

 

23

--------------------------------------------------------------------------------


 

12.7                                                                          
Blanket Policy.  Any policy required to be maintained hereunder may be
maintained under a so-called “blanket policy” insuring other parties and other
locations so long as the amount of insurance required to be provided hereunder
is not thereby diminished.

 

13.                                                                                                                                                                                                                
SUBLEASE AND ASSIGNMENT

 

13.1                                                                          
Assignment And Sublease Of Building.  Except in the case of a Permitted
Transfer, Tenant shall not have the right or power to assign its interest in
this Lease, or make any sublease of the Building or any portion thereof, nor
shall any interest of Tenant under this Lease be assignable involuntarily or by
operation of law, without on each occasion obtaining the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.  Any
purported sublease or assignment of Tenant’s interest in this Lease requiring
but not having received Landlord’s consent thereto (to the extent such consent
is required hereunder) shall be void.  Without limiting the generality of the
foregoing, Landlord may withhold consent to any proposed subletting or
assignment for which consent is requested solely on the ground, if applicable,
that the use by the proposed subtenant or assignee is reasonably likely to be
incompatible with Landlord’s use of any adjacent property owned or operated by
Landlord, unless the proposed use is within the permitted uses specified in
Section 11.1, in which event it shall not be reasonable for Landlord to object
to the proposed use.  Except in the case of a Permitted Transfer, any
dissolution, consolidation, merger or other reorganization of Tenant, or any
sale or transfer of substantially all of the stock or assets of Tenant in a
single transaction or series of related transactions, shall be deemed to be an
assignment hereunder and shall be void without the prior written consent of
Landlord as required above.  Notwithstanding the foregoing, (i) an initial
public offering of the common stock of Tenant shall not be deemed to be an
assignment hereunder; (ii) any transfer of Tenant’s stock during any period in
which Tenant has a class of stock listed on any recognized securities exchange
or traded in the NASDAQ over-the-counter market shall not be deemed to be an
assignment hereunder; (iii) any transfer of Tenant’s stock in connection with a
bona fide financing, capitalization or recapitalization of Tenant shall not be
deemed to be an assignment hereunder, provided that such financing,
capitalization or recapitalization does not result in a material reduction in
Tenant’s net worth or materially change the nature of Tenant’s ongoing business
as a going concern; and (iv) Tenant shall have the right to assign this Lease or
sublet the Building, or any portion thereof, without Landlord’s consent (but
with prior or concurrent written notice by Tenant to Landlord, except to the
extent Tenant is advised by its counsel that such prior or concurrent notice
would be in violation of applicable law, in which event Tenant shall give such
written notice as soon as reasonably possible after the giving of such notice is
no longer in violation of applicable law), to any Affiliate of Tenant, or to any
entity which results from a merger or consolidation with Tenant, or to any
entity which acquires substantially all of the stock or assets of Tenant as a
going concern (hereinafter each a “Permitted Transfer”).  For purposes of the
preceding sentence, an “Affiliate” of Tenant shall mean any entity in which
Tenant owns at least a twenty percent (20%) equity interest, any entity which
owns at least a twenty percent (20%) equity interest in Tenant, and/or any
entity which is related to Tenant by a chain of ownership interests involving at
least a twenty percent (20%) equity interest at each level in the chain. 
Landlord shall have no right to terminate this Lease in connection with, and
shall have no right to any sums or other economic consideration resulting from,
any Permitted Transfer.  Except as expressly set forth in this Section 13.1,
however, the provisions of Section 13.2 shall remain applicable to any Permitted
Transfer and the transferee under such Permitted Transfer shall be and remain
subject to all of the terms and provisions of this Lease.

 

13.2                                                                          
Rights Of Landlord.

 

(a)                                  Consent by Landlord to one or more
assignments of this Lease, or to one or more sublettings of the Building or any
portion thereof, or collection of rent by Landlord from any assignee or
sublessee, shall not operate to exhaust Landlord’s rights under this Article 13,
nor constitute consent to any subsequent assignment or subletting.  No
assignment of Tenant’s interest in this Lease and no sublease shall relieve
Tenant of its obligations hereunder, notwithstanding any waiver or extension of
time granted by Landlord to any assignee or sublessee, or the failure of
Landlord to assert its rights against any assignee or sublessee, and regardless
of whether Landlord’s consent thereto is given or required to be given
hereunder.  In the event of a default by any assignee, sublessee or other
successor of Tenant in the performance

 

24

--------------------------------------------------------------------------------


 

of any of the terms or obligations of Tenant under this Lease, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against any such assignee, sublessee or other successor.  In addition, Tenant
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any subletting of all or a part of
the Building as permitted under this Lease, and Landlord, as Tenant’s assignee
and as attorney-in-fact for Tenant, or any receiver for Tenant appointed on
Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of an act of
default by Tenant, Tenant shall have the right to collect such rent and to
retain all sublease profits (subject to the provisions of Section 13.2(c),
below).

 

(b)                                 Upon any assignment of Tenant’s interest in
this Lease for which Landlord’s consent is required under Section 13.1 hereof,
Tenant shall pay to Landlord, within ten (10) days after receipt thereof by
Tenant from time to time, one-half (1/2) of all cash sums and other economic
considerations received by Tenant in connection with or as a result of such
assignment, after first deducting therefrom (i) the unamortized cost of any
leasehold improvements previously made in the Building and paid for by Tenant,
(ii) any costs incurred by Tenant for leasehold improvements (including, but not
limited to, third-party architectural and space planning costs) in the Building
in connection with such assignment, (iii) any real estate commissions and/or
attorneys’ fees incurred by Tenant in connection with such assignment, and
(iv) any economic consideration received by Tenant as bona fide, reasonable
compensation for services rendered by Tenant to the assignee and/or personal
property sold or leased by Tenant to the assignee.

 

(c)                                  Upon any sublease of all or any portion of
the Building for which Landlord’s consent is required under Section 13.1 hereof,
Tenant shall pay to Landlord, within ten (10) days after receipt thereof by
Tenant from time to time, one-half (1/2) of all cash sums and other economic
considerations received by Tenant in connection with or as a result of such
sublease, after first deducting therefrom (i) the rental due hereunder for the
corresponding period, prorated (on the basis of the average per-square-foot cost
paid by Tenant for the entire Building for the applicable period under this
Lease) to reflect the size of the subleased portion of the Building, (ii) any
costs incurred by Tenant for leasehold improvements in the subleased portion of
the Building (including, but not limited to, third-party architectural and space
planning costs) for the specific benefit of the sublessee in connection with
such sublease, amortized over the term of the sublease, (iii) any real estate
commissions and/or attorneys’ fees incurred by Tenant in connection with such
sublease, amortized over the term of such sublease, (iv) the unamortized cost of
any leasehold improvements previously made and paid for by Tenant with respect
to the subleased portion of the Building, and (v) any economic consideration
received by Tenant as bona fide, reasonable compensation for services rendered
by Tenant to the sublessee and/or personal property sold or leased by Tenant to
the sublessee.

 

14.                                                                                                                                                                             
RIGHT OF ENTRY AND QUIET ENJOYMENT

 

14.1                                                                          
Right Of Entry.  Landlord and its authorized representatives shall have the
right to enter the Building at any time during the term of this Lease during
normal business hours and upon not less than twenty-four (24) hours prior
notice, except in the case of emergency (in which event no notice shall be
required and entry may be made at any time), for the purpose of inspecting and
determining the condition of the Building or for any other proper purpose
including, without limitation, to make repairs, replacements or improvements
which Landlord may deem necessary, to show the Building to prospective
purchasers, to show the Building to prospective tenants (but only during the
final year of the term of this Lease), and to post notices of
nonresponsibility.  Landlord shall not be liable for inconvenience, annoyance,
disturbance, loss of business, quiet enjoyment or other damage or loss to Tenant
by reason of making any repairs or performing any work upon the Building or the
Property or by reason of erecting or maintaining any protective barricades in
connection with any such work, and the obligations of Tenant under this Lease
shall not thereby be affected in any manner whatsoever, provided, however,
Landlord shall use reasonable efforts to minimize the inconvenience to Tenant’s
normal business operations caused thereby.

 

25

--------------------------------------------------------------------------------


 

14.2                                                                          
Quiet Enjoyment.  Landlord covenants that Tenant, upon paying the rent and
performing its obligations hereunder and subject to all the terms and conditions
of this Lease, shall peacefully and quietly have, hold and enjoy the Building
and the Property throughout the term of this Lease, or until this Lease is
terminated as provided by this Lease.

 

15.                                                                                                                                                                                                                              
CASUALTY AND TAKING

 

15.1                           Damage or Destruction.

 

(a)                                  If the Building, or the Common Areas of the
Property necessary for Tenant’s use and occupancy of the Building, are damaged
or destroyed in whole or in part under circumstances in which (i) repair and
restoration is permitted under applicable governmental laws, regulations and
building codes then in effect and (ii) repair and restoration reasonably can be
completed within a period of one (1) year (or, in the case of an occurrence
during the last year of the term of this Lease, within a period of sixty (60)
days) following the date of the occurrence, then Landlord, as to the Common
Areas of the Property and the Building Shell (as such term is defined in the
Existing Lease, but interpreted and applied with reference to the Building), and
Tenant, as to the Tenant Improvements (as such term is defined in the Existing
Lease, but interpreted and applied with reference to the Building) in the
Building, shall commence and complete, with all due diligence and as promptly as
is reasonably practicable under the conditions then existing, all such repair
and restoration as may be required to return the affected portions of the
Property to a condition comparable to that existing immediately prior to the
occurrence.  In the event of damage or destruction the repair of which is not
permitted under applicable governmental laws, regulations and building codes
then in effect, if such damage or destruction (despite being corrected to the
extent then permitted under applicable governmental laws, regulations and
building codes) would still materially impair Tenant’s ability to conduct its
business in the Building, then either party may terminate this Lease as of the
date of the occurrence by giving written notice to the other within thirty (30)
days after the date of the occurrence; if neither party timely elects such
termination, or if such damage or destruction does not materially impair
Tenant’s ability to conduct its business in the Building, then this Lease shall
continue in full force and effect, except that there shall be an equitable
adjustment in monthly minimum rental and of Tenant’s Operating Cost Share of
Operating Expenses, based upon the extent to which Tenant’s ability to conduct
its business in the Building is impaired, and Landlord and Tenant respectively
shall restore the Common Areas and Building Shell and the Tenant Improvements to
a complete architectural whole and to a functional condition.  In the event of
damage or destruction which cannot reasonably be repaired within one (1) year
(or, in the case of an occurrence during the last year of the term of this
Lease, within a period of sixty (60) days) following the date of the occurrence,
then either Landlord or Tenant, at its election, may terminate this Lease as of
the date of the occurrence by giving written notice to the other within
thirty (30) days after the date of the occurrence; if neither party timely
elects such termination, then this Lease shall continue in full force and effect
and Landlord and Tenant shall each repair and restore applicable portions of the
Property in accordance with the first sentence of this Section 15.1.

 

(b)                                 The respective obligations of Landlord and
Tenant pursuant to Section 15.1(a) are subject to the following limitations:

 

(i)                                     If the occurrence results from a peril
which is required to be insured pursuant to Section 12.1(c) and (d) above, the
obligations of either party shall not exceed the amount of insurance proceeds
received from insurers (or, in the case of any failure to maintain required
insurance, proceeds that reasonably would have been available if the required
insurance had been maintained) by reason of such occurrence, plus the amount of
the party’s permitted deductible (provided that each party shall be obligated to
use its best efforts to recover any available proceeds from the insurance which
it is required to maintain pursuant to the provisions of Section 12.1(c) or (d),
as applicable), and, if such proceeds (including, in the case of a failure to
maintain required insurance, any proceeds that reasonably would have been
available) are insufficient, either party may terminate the Lease unless the
other party promptly elects and agrees, in writing, to contribute the amount of
the shortfall; and

 

26

--------------------------------------------------------------------------------


 

(ii)  If the occurrence results from a peril which is not required to be insured
pursuant to Section 12.1(c) and (d) above and is not actally insured, Landlord
shall be required to repair and restore the Building Shell and Common Areas to
the extent necessary for Tenant’s continued use and occupancy of the Building,
and Tenant shall be required to repair and restore the Tenant Improvements to
the extent necessary for Tenant’s continued use and occupancy of the Building,
provided that each party’s obligation to repair and restore shall not exceed an
amount equal to five percent (5%) of the replacement cost of the Building Shell
and Common Area improvements, as to Landlord, or five percent (5%) of the
replacement cost of the Tenant Improvements, as to Tenant; if the replacement
cost as to either party exceeds such amount, then the party whose limit has been
exceeded may terminate this Lease unless the other party promptly elects and
agrees, in writing, to contribute the amount of the shortfall.

 

(c)                                  If this Lease is terminated pursuant to the
foregoing provisions of this Section 15.1 following an occurrence which is a
peril actually insured or required to be insured against pursuant to
Section 12.1(c) and (d), Landlord and Tenant agree (and any Lender shall be
asked to agree) that such insurance proceeds shall be allocated between Landlord
and Tenant in a manner which fairly and reasonably reflects their respective
ownership rights under this Lease, as of the termination or expiration of the
term of this Lease, with respect to the improvements, fixtures, equipment and
other items to which such insurance proceeds are attributable.

 

(d)                                 From and after the date of an occurrence
resulting in damage to or destruction of the Building or of the Common Areas
necessary for Tenant’s use and occupancy of the Building, and continuing until
repair and restoration thereof are completed, there shall be an equitable
abatement of minimum rental and of Tenant’s Operating Cost Share of Operating
Expenses based upon the degree to which Tenant’s ability to conduct its business
in the Building is impaired.

 

15.2                                                                          
Condemnation.

 

(a)                                  If during the term of this Lease the
Property or Improvements, or any substantial part of either, is taken by eminent
domain or by reason of any public improvement or condemnation proceeding, or in
any manner by exercise of the right of eminent domain (including any transfer in
avoidance of an exercise of the power of eminent domain), or receives
irreparable damage by reason of anything lawfully done under color of public or
other authority, then (i) this Lease shall terminate as to the entire Building
at Landlord’s election by written notice given to Tenant within sixty (60) days
after the taking has occurred, and (ii) this Lease shall terminate as to the
entire Building at Tenant’s election, by written notice given to Landlord within
thirty (30) days after the nature and extent of the taking have been finally
determined, if the portion of the Building taken is of such extent and nature as
substantially to handicap, impede or permanently impair Tenant’s use of the
balance of the Building.  If Tenant elects to terminate this Lease, Tenant shall
also notify Landlord of the date of termination, which date shall not be earlier
than thirty (30) days nor later than ninety (90) days after Tenant has notified
Landlord of Tenant’s election to terminate, except that this Lease shall
terminate on the date of taking if such date falls on any date before the date
of termination designated by Tenant.  If neither party elects to terminate this
Lease as hereinabove provided, this Lease shall continue in full force and
effect (except that there shall be an equitable abatement of minimum rental and
of Tenant’s Operating Cost Share of Operating Expenses based upon the degree to
which Tenant’s ability to conduct its business in the Building is impaired),
Landlord shall restore the Building Shell and Common Area improvements to a
complete architectural whole and a functional condition and as nearly as
reasonably possible to the condition existing before the taking, and Tenant
shall restore the Tenant Improvements and Tenant’s other alterations, additions
and improvements to a complete architectural whole and a functional condition
and as nearly as reasonably possible to the condition existing before the
taking.  In connection with any such restoration, each party shall use its
respective best efforts (including, without limitation, any necessary
negotiation or intercession with its respective lender, if any) to ensure that
any severance damages or other condemnation awards intended to provide
compensation for rebuilding or restoration costs are promptly collected and made
available to Landlord and Tenant in portions reasonably corresponding to the
cost and scope of their respective restoration obligations, subject only to such
payment controls as either party or its lender may reasonably require in order
to ensure the proper application of such proceeds toward the restoration of the
Improvements.  Each party waives the provisions of Code of Civil Procedure
Section 1265.130,

 

27

--------------------------------------------------------------------------------


 

allowing either party to petition the Superior Court to terminate this Lease in
the event of a partial condemnation of the Building or Property.

 

(b)                                 The respective obligations of Landlord and
Tenant pursuant to Section 15.2(a) are subject to the following limitations:

 

(i)                                     Each party’s obligation to repair and
restore shall not exceed, net of any condemnation awards or other proceeds
available for and allocable to such restoration as contemplated in
Section 15.2(a), an amount equal to five percent (5%) of the replacement cost of
the Building Shell and Common Area improvements, as to Landlord, or five percent
(5%) of the replacement cost of the Tenant Improvements, as to Tenant; if the
replacement cost as to either party exceeds such amount, then the party whose
limit has been exceeded may terminate this Lease unless the other party promptly
elects and agrees, in writing, to contribute the amount of the shortfall; and

 

(ii)                                  If this Lease is terminated pursuant to
the foregoing provisions of this Section 15.2, or if this Lease remains in
effect but any condemnation awards or other proceeds become available as
compensation for the loss or destruction of any of the Improvements, then
Landlord and Tenant agree (and any Lender shall be asked to agree) that such
proceeds shall be allocated between Landlord and Tenant, respectively, in the
respective proportions in which Landlord and Tenant would have shared, under
Section 15.1(c), the proceeds of any insurance proceeds following loss or
destruction of the applicable Improvements by an insured casualty.

 

15.3                                                                          
Reservation Of Compensation.  Landlord reserves, and Tenant waives and assigns
to Landlord, all rights to any award or compensation for damage to the
Improvements, the Property and the leasehold estate created hereby, accruing by
reason of any taking in any public improvement, condemnation or eminent domain
proceeding or in any other manner by exercise of the right of eminent domain or
of anything lawfully done by public authority, except that (a) Tenant shall be
entitled to any and all compensation or damages paid for or on account of
Tenant’s moving expenses, trade fixtures and equipment and any leasehold
improvements installed by Tenant in the Building at its own sole expense, but
only to the extent Tenant would have been entitled to remove such items at the
expiration of the term of this Lease and then only to the extent of the then
remaining unamortized value of such improvements computed on a straight-line
basis over the term of this Lease, and (b) any condemnation awards or proceeds
described in Section 15.2(b)(ii) shall be allocated and disbursed in accordance
with the provisions of Section 15.2(b)(ii), notwithstanding any contrary
provisions of this Section 15.3.

 

15.4                                                                          
Restoration Of Improvements.  In connection with any repair or restoration of
Improvements by either party following a casualty or taking as hereinabove set
forth, the party responsible for such repair or restoration shall, to the extent
possible, return such Improvements to a condition substantially equal to that
which existed immediately prior to the casualty or taking.  To the extent such
party wishes to make material modifications to such Improvements, such
modifications shall be subject to the prior written approval of the other party
(not to be unreasonably withheld or delayed), except that no such approval shall
be required for modifications that are required by applicable governmental
authorities as a condition of the repair or restoration, unless such required
modifications would impair or impede Tenant’s conduct of its business in the
Building (in which case any such modifications in Landlord’s work shall require
Tenant’s consent, not unreasonably withheld or delayed) or would materially and
adversely affect the exterior appearance, the structural integrity or the
mechanical or other operating systems of the Building (in which case any such
modifications in Tenant’s work shall require Landlord’s consent, not
unreasonably withheld or delayed).

 

16.                                                                                                                                                                                                                                                                            
DEFAULT

 

16.1                                                                          
Events Of Default.  The occurrence of any of the following shall constitute an
event of default on the part of Tenant:

 

(a)                                                                                 
[Omitted.]

 

28

--------------------------------------------------------------------------------


 

(b)                                                                                
Nonpayment.  Failure to pay, when due, any amount payable to Landlord hereunder,
such failure continuing for a period of five (5) business days after written
notice of such failure; provided, however, that any such notice shall be in lieu
of, and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 et seq., as amended from time to time;

 

(c)                                                                                 
Other Obligations.  Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in subsection (b) hereof,
such failure continuing for thirty (30) days after written notice of such
failure; provided, however, that if such failure is curable in nature but cannot
reasonably be cured within such 30-day period, then Tenant shall not be in
default if, and so long as, Tenant promptly (and in all events within such
30-day period) commences such cure and thereafter diligently pursues such cure
to completion; and provided further, however, that any such notice shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161 et seq., as amended from time to time;

 

(d)                                                                                
General Assignment.  A general assignment by Tenant for the benefit of
creditors;

 

(e)                                                                                 
Bankruptcy.  The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for a period of thirty (30) days.  In the event
that under applicable law the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease.  Specifically,
but without limiting the generality of the foregoing, such adequate assurances
must include assurances that the Building continues to be operated only for the
use permitted hereunder.  The provisions hereof are to assure that the basic
understandings between Landlord and Tenant with respect to Tenant’s use of the
Property and the benefits to Landlord therefrom are preserved, consistent with
the purpose and intent of applicable bankruptcy laws;

 

(f)                                                                                   
Receivership.  The employment of a receiver appointed by court order to take
possession of substantially all of Tenant’s assets or the Building, if such
receivership remains undissolved for a period of thirty (30) days;

 

(g)                                                                                
Attachment.  The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Building, if such attachment or
other seizure remains undismissed or undischarged for a period of thirty (30)
days after the levy thereof;

 

(h)                                                                                
Insolvency.  The admission by Tenant in writing of its inability to pay its
debts as they become due, the filing by Tenant of a petition seeking any
reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed; or

 

(i)                                                                                    
Cross-Default.  Any default by Tenant under the Existing Lease, to the extent
such default continues beyond any applicable cure periods provided in the
Existing Lease and to the extent Landlord therefore has (and exercises
concurrently with any termination of this Lease) a right to terminate the
Existing Lease; provided, however, that the default event set forth in this
Section 16.1(i) shall not apply with respect to any default by Tenant under the
Existing Lease if, at the time of such default, any of the following conditions
exists:  (A) the holder of the landlord’s interest under the Existing Lease is
neither the person or entity which is then the holder of the landlord’s interest
under this Lease nor a person or entity which controls, is controlled by or is
under common control with the person or entity which is then the holder of

 

29

--------------------------------------------------------------------------------


 

the landlord’s interest under this Lease; (B) the holder of the tenant’s
interest under the Existing Lease is neither the person or entity which is then
the holder of the tenant’s interest under this Lease nor a person or entity
which controls, is controlled by or is under common control with the person or
entity which is then the holder of the tenant’s interest under this Lease; or
(C) either the Property under this Lease or the property subject to the Existing
Lease is subject to one or more outstanding mortgages or deeds of trust, and the
other such property either is not subject to any outstanding mortgage or deed of
trust, or is subject to one or more outstanding mortgages or deeds of trust and
the beneficial interest under at least one such mortgage or deed of trust on
such other property is held by a person or entity as lender which is neither the
holder of the beneficial interest under any of the outstanding mortgages or
deeds or trust on the first such property nor a person or entity which controls,
is controlled by or is under common control with the holder of the beneficial
interest under any of the outstanding mortgages or deeds of trust on the first
such property.

 

16.2                                                                          
Remedies Upon Tenant’s Default.

 

(a)                                                                                 
Upon the occurrence of any event of default described in Section 16.1 hereof,
Landlord, in addition to and without prejudice to any other rights or remedies
it may have, shall have the immediate right to re-enter the Building or any part
thereof and repossess the same, expelling and removing therefrom all persons and
property (which property may be stored in a public warehouse or elsewhere at the
cost and risk of and for the account of Tenant), using such force as may be
necessary to do so (as to which Tenant hereby waives any claim for loss or
damage that may thereby occur).  In addition to or in lieu of such re-entry, and
without prejudice to any other rights or remedies it may have, Landlord shall
have the right either (i) to terminate this Lease and recover from Tenant all
damages incurred by Landlord as a result of Tenant’s default, as hereinafter
provided, or (ii) to continue this Lease in effect and recover rent and other
charges and amounts as they become due.

 

(b)                                                                                
Even if Tenant has breached this Lease and abandoned the Building, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession under subsection (a) hereof and Landlord may enforce all of
its rights and remedies under this Lease, including the right to recover rent as
it becomes due, and Landlord, without terminating this Lease, may exercise all
of the rights and remedies of a lessor under California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations), or any successor Code section. 
Acts of maintenance, preservation or efforts to relet the Building or the
appointment of a receiver upon application of Landlord to protect Landlord’s
interests under this Lease shall not constitute a termination of Tenant’s right
to possession.

 

(c)                                                                                 
If Landlord terminates this Lease pursuant to this Section 16.2, Landlord shall
have all of the rights and remedies of a landlord provided by Section 1951.2 of
the Civil Code of the State of California, or any successor Code section, which
remedies include Landlord’s right to recover from Tenant (i) the worth at the
time of award of the unpaid rent and additional rent which had been earned at
the time of termination, (ii) the worth at the time of award of the amount by
which the unpaid rent and additional rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided, (iii) the worth at the time of
award of the amount by which the unpaid rent and additional rent for the balance
of the term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided, and (iv) any other amount necessary
to compensate Landlord for all the detriment proximately caused by Tenant’s
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, including, but not limited
to, the cost of recovering possession of the Building, expenses of reletting, 
including necessary repair, renovation and alteration of the Building,
reasonable attorneys’ fees, and other reasonable costs.  The “worth at the time
of award” of the amounts referred to in clauses (i) and (ii) above shall be
computed by allowing interest at ten percent (10%) per annum from the date such
amounts accrued to Landlord.  The “worth at the time of award” of the amounts
referred to in clause (iii) above shall be computed by discounting such amount
at one percentage point above the discount rate of the Federal Reserve Bank of
San Francisco at the time of award.

 

30

--------------------------------------------------------------------------------


 

16.3                                                                          
Remedies Cumulative.  All rights, privileges and elections or remedies of
Landlord contained in this Article 16 are cumulative and not alternative to the
extent permitted by law and except as otherwise provided herein.

 

17.                                                                                                                                                                     
SUBORDINATION, ATTORNMENT AND SALE

 

17.1                                                                          
Subordination To Mortgage.  This Lease, and any sublease entered into by Tenant
under the provisions of this Lease, shall be subject and subordinate to any
ground lease, mortgage, deed of trust, sale/leaseback transaction or any other
hypothecation for security now or hereafter placed upon the Building, the
Property, or any of them, and the rights of any assignee of Landlord or of any
ground lessor, mortgagee, trustee, beneficiary or leaseback lessor under any of
the foregoing, and to any and all advances made on the security thereof and to
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, that such subordination in the case of any future
ground lease, mortgage, deed of trust, sale/leaseback transaction or any other
hypothecation for security placed upon the Building, the Property, or any of
them shall be conditioned on Tenant’s receipt from the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor of a Non-Disturbance Agreement in a
form reasonably acceptable to Tenant (i) confirming that so long as Tenant is
not in material default hereunder beyond any applicable cure period (for which
purpose the occurrence of any event of default under Section 16.1 hereof shall
be deemed to be “material”), Tenant’s rights hereunder shall not be disturbed by
such person or entity and (ii) agreeing that the benefit of such Non-Disturbance
Agreement shall be transferable to any transferee under a Permitted Transfer and
to any other assignee or subtenant that is acceptable to the ground lessor,
mortgagee, trustee, beneficiary or leaseback lessor at the time of transfer. 
Moreover, Tenant’s obligations under this Lease shall be conditioned on Tenant’s
receipt, within sixty (60) days after the date hereof (provided that Landlord
shall have the right to extend such period for up to an additional thirty (30)
days in order to continue pursuing receipt of the agreement required hereunder
if not received within such initial 60-day period), from The Northwestern Mutual
Life Insurance Company, the beneficiary under an existing deed of trust on the
Property, of a Non-Disturbance Agreement in a form reasonably acceptable to
Tenant confirming (i) that so long as Tenant is not in material default
hereunder beyond any applicable cure period (for which purpose the occurrence of
any event of default under Section 16.1 hereof shall be deemed to be
“material”), Tenant’s rights hereunder shall not be disturbed by such person or
entity and (ii) agreeing that the benefit of such Non-Disturbance Agreement
shall be transferable to any transferee under a Permitted Transfer and to any
other assignee or subtenant that is acceptable to the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor at the time of transfer.  If any
mortgagee, trustee, beneficiary, ground lessor, sale/leaseback lessor or
assignee elects to have this Lease be an encumbrance upon the Property prior to
the lien of its mortgage, deed of trust, ground lease or leaseback lease or
other security arrangement and gives notice thereof to Tenant, this Lease shall
be deemed prior thereto, whether this Lease is dated prior or subsequent to the
date thereof or the date of recording thereof.  Tenant, and any sublessee, shall
execute such documents as may reasonably be requested by any mortgagee, trustee,
beneficiary, ground lessor, sale/leaseback lessor or assignee to evidence the
subordination herein set forth, subject to the conditions set forth above, or to
make this Lease prior to the lien of any mortgage, deed of trust, ground lease,
leaseback lease or other security arrangement, as the case may be.  Upon any
default by Landlord in the performance of its obligations under any mortgage,
deed of trust, ground lease, leaseback lease or assignment, Tenant (and any
sublessee) shall, notwithstanding any subordination hereunder, attorn to the
mortgagee, trustee, beneficiary, ground lessor, leaseback lessor or assignee
thereunder upon demand and become the tenant of the successor in interest to
Landlord, at the option of such successor in interest, and shall execute and
deliver any instrument or instruments confirming the attornment herein provided
for.

 

17.2                                                                          
Sale Of Landlord’s Interest.  Upon sale, transfer or assignment of Landlord’s
entire interest in the Building and the Property, Landlord shall be relieved of
its obligations hereunder with respect to liabilities accruing from and after
the date of such sale, transfer or assignment.

 

17.3                                                                          
Estoppel Certificates.  Tenant or Landlord (the “responding party”), as
applicable, shall at any time and from time to time, within ten (10) days after
written request by

 

31

--------------------------------------------------------------------------------


 

the other party (the “requesting party”), execute, acknowledge and deliver to
the requesting party a certificate in writing stating: (i) that this Lease is
unmodified and in full force and effect, or if there have been any
modifications, that this Lease is in full force and effect as modified and
stating the date and the nature of each modification; (ii) the date to which
rental and all other sums payable hereunder have been paid; (iii) that the
requesting party is not in default in the performance of any of its obligations
under this Lease, that the certifying party has given no notice of default to
the requesting party and that no event has occurred which, but for the
expiration of the applicable time period, would constitute an event of default
hereunder, or if the responding party alleges that any such default, notice or
event has occurred, specifying the same in reasonable detail; and (iv) such
other matters as may reasonably be requested by the requesting party or by any
institutional lender, mortgagee, trustee, beneficiary, ground lessor,
sale/leaseback lessor or prospective purchaser of the Property, or prospective
sublessee or assignee of this Lease.  Any such certificate provided under this
Section 17.3 may be relied upon by any lender, mortgagee, trustee, beneficiary,
assignee or successor in interest to the requesting party, by any prospective
purchaser, by any purchaser on foreclosure or sale, by any grantee under a deed
in lieu of foreclosure of any mortgage or deed of trust on the Property, by any
subtenant or assignee, or by any other third party.  Failure to execute and
return within the required time any estoppel certificate requested hereunder, if
such failure continues for five (5) days after a second written request by the
requesting party for such estoppel certificate, shall be deemed to be an
admission of the truth of the matters set forth in the form of certificate
submitted to the responding party for execution.

 

17.4                                                                          
Subordination to CC&R’s.  This Lease, and any permitted sublease entered into by
Tenant under the provisions of this Lease, and the interests in real property
conveyed hereby and thereby shall be subject and subordinate to any declarations
of covenants, conditions and restrictions affecting the Property from time to
time, provided that the terms of such declarations are reasonable, do not
materially impair Tenant’s ability to conduct the uses permitted hereunder on
the Property, and do not discriminate against Tenant relative to other similarly
situated tenants occupying portions of the property covered by such
declaration(s).  Moreover, this Lease, and any permitted sublease entered into
by Tenant under the provisions of this Lease, and the interests in real property
conveyed hereby and thereby shall also be subject and subordinate (a) to the
Declaration of Covenants, Conditions and Restrictions for Pointe Grand Business
Park dated November 4, 1991 and recorded on February 25, 1992 as Instrument No.
92025214, Official Records of San Mateo County, as amended from time to time
(the “Master Declaration”), the provisions of which Master Declaration are an
integral part of this Lease to the extent this sentence is applicable, (b) to
the Declaration of Covenants, Conditions and Restrictions dated November 23,
1987 and recorded on November 24, 1987 as Instrument No. 87177987, Official
Records of San Mateo County, which declaration imposes certain covenants,
conditions and restrictions on the Pointe Grand Business Park, and (c) to the
Environmental Restriction and Covenant (Pointe Grand) dated as of April 16, 1997
and recorded on April 16, 1997 as Instrument No. 97-043682, Official Records of
San Mateo County, which declaration imposes certain covenants, conditions and
restrictions on the Pointe Grand Business Park.  Tenant agrees to execute, upon
request by Landlord, any documents reasonably required from time to time to
evidence such subordination.

 

17.5                                                                          
Mortgagee Protection.  If, following a default by Landlord under any mortgage,
deed of trust, ground lease, leaseback lease or other security arrangement
covering the Building, the Property, or any of them, the Buildings and/or the
Property, as applicable, is acquired by the mortgagee, beneficiary, master
lessor or other secured party, or by any other successor owner, pursuant to a
foreclosure, trustee’s sale, sheriff’s sale, lease termination or other similar
procedure (or deed in lieu thereof), then any such person or entity so acquiring
the Building and/or the Property shall not be:

 

(a)                                  liable for any act or omission of a prior
landlord or owner of the Property (including, but not limited to, Landlord);

 

(b)                                 subject to any offsets or defenses that
Tenant may have against any prior landlord or owner of the Property (including,
but not limited to, Landlord);

 

(c)                                  bound by any rent or additional rent that
Tenant may have paid in advance to any prior landlord or owner of the Property
(including, but not limited to, Landlord) for a

 

32

--------------------------------------------------------------------------------


 

period in excess of one month, or by any security deposit, cleaning deposit or
other prepaid charge that Tenant may have paid in advance to any prior landlord
or owner (including, but not limited to, Landlord), except to the extent such
deposit or prepaid amount has been expressly turned over to or credited to the
successor owner thus acquiring the Property;

 

(d)                                 liable for any warranties or representations
of any nature whatsoever, whether pursuant to this Lease or otherwise, by any
prior landlord or owner of the Property (including, but not limited to,
Landlord) with respect to the use, construction, zoning, compliance with laws,
title, habitability, fitness for purpose or possession, or physical condition
(including, without limitation, environmental matters) of the Property or the
Building; or

 

(e)                                  liable to Tenant in any amount beyond the
interest of such mortgagee, beneficiary, master lessor or other secured party or
successor owner in the Property as it exists from time to time, it being the
intent of this provision that Tenant shall look solely to the interest of any
such mortgagee, beneficiary, master lessor or other secured party or successor
owner in the Property for the payment and discharge of the landlord’s
obligations under this Lease and that such mortgagee, beneficiary, master lessor
or other secured party or successor owner shall have no separate personal
liability for any such obligations.

 

18.                                                                                                                                                                                                                                                                           
SECURITY

 

18.1                                                                          
Deposit.  Within ten (10) days after mutual execution of this Lease, Tenant
shall deposit with Landlord the sum of Two Hundred Fifty-Nine Thousand
Ninety-Seven and No/100 Dollars ($259,097.00), which sum (the “Security
Deposit”) shall be held by Landlord as security for the faithful performance of
all of the terms, covenants, and conditions of this Lease to be kept and
performed by Tenant during the term hereof.  If Tenant defaults with respect to
any provision of this Lease, including, without limitation, the provisions
relating to the payment of rental and other sums due hereunder, Landlord shall
have the right, but shall not be required, to use, apply or retain all or any
part of the Security Deposit for the payment of rental or any other amount which
Landlord may spend or become obligated to spend by reason of Tenant’s default or
to compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default.  If any portion of the Security Deposit is so used
or applied, Tenant shall, within ten (10) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount and Tenant’s failure to do so shall be a material
breach of this Lease.  Landlord shall not be required to keep any deposit under
this Section separate from Landlord’s general funds, and Tenant shall not be
entitled to interest thereon.  If Tenant fully and faithfully performs every
provision of this Lease to be performed by it, the Security Deposit, or any
balance thereof, shall be returned to Tenant or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder, at the expiration of the term of
this Lease and after Tenant has vacated the Property.  In the event of
termination of Landlord’s interest in this Lease, Landlord shall transfer all
deposits then held by Landlord under this Section to Landlord’s successor in
interest, whereupon Tenant agrees to release Landlord from all liability for the
return of such deposit or the accounting thereof.

 

19.                                                                                                                                                                                                                                                     
MISCELLANEOUS

 

19.1                                                                          
Notices.  All notices, consents, waivers and other communications which this
Lease requires or permits either party to give to the other shall be in writing
and shall be deemed given when delivered personally (including delivery by
private courier or express delivery service) or four (4) days after deposit in
the United States mail, registered or certified mail, postage prepaid, addressed
to the parties at their respective addresses as follows:

 

To
Tenant:                                                                                    
Exelixis, Inc.

170 Harbor Way

South San Francisco, CA  94080

Attn: George A. Scangos

 

with copy
to:                                                                         
Cooley Godward LLP

One Maritime Plaza, 20th Floor

San Francisco, CA  94111-3580

 

33

--------------------------------------------------------------------------------


 

Attn:  Anna B. Pope, Esq.

 

To
Landlord:                                                                          
Britannia Pointe Grand Limited Partnership

1939 Harrison Street, Suite 715

Park Plaza Building

Oakland, CA  94612

Attn: T. J. Bristow

 

with copy
to:                                                                         
Folger Levin & Kahn LLP

Embarcadero Center West

275 Battery Street, 23rd Floor

San Francisco, CA 94111

Attn: Donald E. Kelley, Jr.

 

and copy
to:                                                                            
Slough Estates USA Inc.

33 West Monroe Street, Suite 2000

Chicago, IL  60603

Attn:  William Rogalla

 

or to such other address as may be contained in a notice at least fifteen (15)
days prior to the address change from either party to the other given pursuant
to this Section.  Rental payments and other sums required by this Lease to be
paid by Tenant shall be delivered to Landlord at Landlord’s address provided in
this Section, or to such other address as Landlord may from time to time specify
in writing to Tenant, and shall be deemed to be paid only upon actual receipt.

 

19.2                                                                          
Successors And Assigns.  The obligations of this Lease shall run with the land,
and this Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the original
Landlord named herein and each successive Landlord under this Lease shall be
liable only for obligations accruing during the period of its ownership of the
Property, and any liability for obligations accruing after termination of such
ownership shall terminate as of the date of such termination of ownership and
shall pass to the successor lessor.

 

19.3                                                                          
No Waiver.  The failure of Landlord to seek redress for violation, or to insist
upon the strict performance, of any covenant or condition of this Lease shall
not be deemed a waiver of such violation, or prevent a subsequent act which
would originally have constituted a violation from having all the force and
effect of an original violation.

 

19.4                                                                          
Severability.  If any provision of this Lease or the application thereof is held
to be invalid or unenforceable, the remainder of this Lease or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby, and each of the
provisions of this Lease shall be valid and enforceable, unless enforcement of
this Lease as so invalidated would be unreasonable or grossly inequitable under
all the circumstances or would materially frustrate the purposes of this Lease.

 

19.5                                                                          
Litigation Between Parties.  In the event of any litigation or other dispute
resolution proceedings between the parties hereto arising out of or in
connection with this Lease, the prevailing party shall be reimbursed for all
reasonable costs, including, but not limited to, reasonable accountants’ fees
and attorneys’ fees, incurred in connection with such proceedings (including,
but not limited to, any appellate proceedings relating thereto) or in connection
with the enforcement of any judgment or award rendered in such proceedings. 
“Prevailing party” within the meaning of this Section shall include, without
limitation, a party who dismisses an action for recovery hereunder in exchange
for payment of the sums allegedly due, performance of covenants allegedly
breached or consideration substantially equal to the relief sought in the
action.

 

19.6                                                                          
Surrender.  A voluntary or other surrender of this Lease by Tenant, or a mutual
termination thereof between Landlord and Tenant, shall not result in a merger
but shall, at the option of Landlord, operate either as an assignment to
Landlord of any and all existing subleases and subtenancies, or a termination of
all or any existing subleases and subtenancies.

 

34

--------------------------------------------------------------------------------


 

This provision shall be contained in any and all assignments or subleases made
pursuant to this Lease.

 

19.7                                                                          
Interpretation.  The provisions of this Lease shall be construed as a whole,
according to their common meaning, and not strictly for or against Landlord or
Tenant.  The captions preceding the text of each Section and subsection hereof
are included only for convenience of reference and shall be disregarded in the
construction or interpretation of this Lease.

 

19.8                                                                          
Entire Agreement.  This written Lease, together with the exhibits hereto,
contains all the representations and the entire understanding between the
parties hereto with respect to the subject matter hereof.  Any prior
correspondence, memoranda or agreements are replaced in total by this Lease and
the exhibits hereto.  This Lease may be modified only by an agreement in writing
signed by each of the parties.

 

19.9                                                                          
Governing Law.  This Lease and all exhibits hereto shall be construed and
interpreted in accordance with and be governed by all the provisions of the laws
of the State of California.

 

19.10                                                                     No
Partnership.  The relationship between Landlord and Tenant is solely that of a
lessor and lessee.  Nothing contained in this Lease shall be construed as
creating any type or manner of partnership, joint venture or joint enterprise
with or between Landlord and Tenant.

 

19.11                                                                    
Financial Information.  From time to time Tenant shall promptly provide directly
to prospective lenders and purchasers of the Property designated by Landlord
such financial information pertaining to the financial status of Tenant as
Landlord may reasonably request; provided, Tenant shall be permitted to provide
such financial information in a manner which Tenant deems reasonably necessary
to protect the confidentiality of such information.  In addition, from time to
time, Tenant shall provide Landlord with such financial information pertaining
to the financial status of Tenant as Landlord may reasonably request.  Landlord
agrees that all financial information supplied to Landlord by Tenant shall be
treated as confidential material, and shall not be disseminated to any party or
entity (including any entity affiliated with Landlord) without Tenant’s prior
written consent, except that Landlord shall be entitled to provide such
information, subject to reasonable precautions to protect the confidential
nature thereof, (i) to Landlord’s partners and professional advisors, solely to
use in connection with Landlord’s execution and enforcement of this Lease, and
(ii) to prospective lenders and/or purchasers of the Property, solely for use in
connection with their bona fide consideration of a proposed financing or
purchase of the Property, provided that such prospective lenders and/or
purchasers are not then engaged in businesses directly competitive with the
business then being conducted by Tenant.  For purposes of this Section, without
limiting the generality of the obligations provided herein, it shall be deemed
reasonable for Landlord to request copies of Tenant’s most recent audited annual
financial statements, or, if audited statements have not been prepared,
unaudited financial statements for Tenant’s most recent fiscal year, accompanied
by a certificate of Tenant’s chief financial officer that such financial
statements fairly present Tenant’s financial condition as of the date(s)
indicated.  Notwithstanding any other provisions of this Section 19.11, during
any period in which Tenant has outstanding a class of publicly traded securities
and is filing with the Securities and Exchange Commission, on a regular basis,
Forms 10Q and 10K and any other periodic filings required under the Securities
Exchange Act of 1934, as amended, it shall constitute sufficient compliance
under this Section 19.11 for Tenant to furnish Landlord with copies of such
periodic filings substantially concurrently with the filing thereof with the
Securities and Exchange Commission.

 

Landlord and Tenant recognize the need of Tenant to maintain the confidentiality
of information regarding its financial status and the need of Landlord to be
informed of, and to provide to prospective lenders and purchasers of the
Property financial information pertaining to, Tenant’s financial status. 
Landlord and Tenant agree to cooperate with each other in achieving these needs
within the context of the obligations set forth in this Section.

 

19.12                                                                    
Costs.  If Tenant requests the consent of Landlord under any provision of this
Lease for any act that Tenant proposes to do hereunder, including, without
limitation, assignment or subletting of the Building or any portion thereof,
Tenant shall, as a condition to

 

35

--------------------------------------------------------------------------------


 

doing any such act and the receipt of such consent, reimburse Landlord promptly
for any and all reasonable costs and expenses incurred by Landlord in connection
therewith, including, without limitation, reasonable attorneys’ fees, up to a
maximum of $2,500.00 per request.

 

19.13                                                                     Time. 
Time is of the essence of this Lease, and of every term and condition hereof.

 

19.14                                                                     Rules
And Regulations.  Tenant shall observe, comply with and obey, and shall cause
its employees, agents and, to the best of Tenant’s ability, invitees to observe,
comply with and obey such rules and regulations as Landlord may reasonably
promulgate from time to time for the safety, care, cleanliness, order and use of
the Improvements, the Building and the Property.

 

19.15                                                                    
Brokers.  Landlord agrees to pay a brokerage commission to Tenant’s broker,
Cornish & Carey Commercial, in connection with the consummation of this Lease in
accordance with a separate agreement.  Each party represents and warrants that
no other broker participated in the consummation of this Lease and agrees to
indemnify, defend and hold the other party harmless against any liability, cost
or expense, including, without limitation, reasonable attorneys’ fees, arising
out of any claims for brokerage commissions or other similar compensation in
connection with any conversations, prior negotiations or other dealings by the
indemnifying party with any other broker.

 

19.16                                                                    
Memorandum Of Lease.  At any time during the term of this Lease, either party,
at its sole expense, shall be entitled to record a memorandum of this Lease and,
if either party so elects, both parties agree to cooperate in the preparation,
execution, acknowledgement and recordation of such document in reasonable form.

 

19.17                                                                    
Corporate Authority.  Each of the persons signing this Lease on behalf of Tenant
warrants that he or she is fully authorized to do so and, by jointly so signing,
to bind Tenant.

 

19.18                                                                    
Execution and Delivery.  This Lease may be executed in one or more counterparts
and by separate parties on separate counterparts, but each such counterpart
shall constitute an original and all such counterparts together shall constitute
one and the same instrument.

 

19.19                                                                    
Survival.  Without limiting survival provisions which would otherwise be implied
or construed under applicable law, the provisions of Sections 2.5, 7.4, 9.2,
9.3, 9.4, 11.6, 12.6 and 19.5 hereof shall survive the termination of this Lease
with respect to matters occurring prior to the expiration of this Lease.

 

19.20                                                                    
Parking.  Landlord and Tenant agree that the Common Areas, taken as a whole,
shall include parking in amounts sufficient to satisfy the minimum parking
requirements of the City of South San Francisco applicable to the Property and
the Britannia Pointe Grand Business Park from time to time.  Landlord represents
to Tenant that under the most current drawings at this date for the complete
build-out of the Property and the Britannia Pointe Grand Business Park, the
overall rate of parking is approximately 3.00 spaces for each 1,000 square feet
of space in the various buildings presently existing or presently contemplated
for construction on the Property and in the remainder of the Britannia Pointe
Grand Business Park.

 

[rest of page intentionally left blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first set forth above

 

 

“Landlord”

 

“Tenant”

 

 

 

BRITANNIA POINTE GRAND LIMITED

EXELIXIS, INC., a Delaware corporation

PARTNERSHIP, a Delaware limited

 

partnership

By:

/s/  George A. Scangos

 

 

 

 

By:

BRITANNIA POINTE GRAND,

 

George A. Scangos

 

LLC, a California limited liability

 

President and CEO

 

company, General Partner

 

 

 

 

 

 

 

By:

/s/  T.J. Bristow

 

By:

/s/  Glen Y. Sato

 

 

T. J. Bristow

 

 

 

 

Its Manager, President and

Its:

CFO

 

 

Chief Financial Officer

 

 

 

 

 

38

--------------------------------------------------------------------------------